Exhibit 10.3

INTERCREDITOR AGREEMENT

by and among

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as ABL Agent,

and

PATHLIGHT CAPITAL LLC,

as Term Agent,

and acknowledged by

DESTINATION MATERNITY CORPORATION

CAVE SPRINGS, INC.

MOTHERS WORK CANADA, INC.

DM URBAN RENEWAL, LLC

dated as of February 1, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page No.  

ARTICLE 1.

DEFINITIONS

 

 

Section 1.1.

  UCC Definitions      2  

Section 1.2.

  Other Definitions      2  

Section 1.3.

  Rules of Construction      14  

ARTICLE 2.

LIEN PRIORITY

 

 

Section 2.1.

  Priority of Liens      15  

Section 2.2.

  Waiver of Right to Contest Liens      16  

Section 2.3.

  Remedies Standstill      17  

Section 2.4.

  Release of Liens      19  

Section 2.5.

  No New Liens      21  

Section 2.6.

  Waiver of Marshalling      21  

ARTICLE 3.

ACTIONS OF THE PARTIES

 

 

Section 3.1.

  Certain Actions Permitted      22  

Section 3.2.

  Agent for Perfection      22  

Section 3.3.

  Sharing of Information and Access; Notices of Default      22  

Section 3.4.

  Insurance      24  

Section 3.5.

  No Additional Rights For the Loan Parties Hereunder      24  

Section 3.6.

  Inspection and Access Rights      24  

Section 3.7.

  Tracing of and Priorities in Proceeds      26  

Section 3.8.

  Payments Over      26  

Section 3.9.

  Term Loan Reserve      27  

Section 3.10.

  Appraisals      27  

ARTICLE 4.

APPLICATION OF PROCEEDS

 

 

Section 4.1.

  Application of Proceeds      28  

Section 4.2.

  Specific Performance      30  

ARTICLE 5.

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

 

 

Section 5.1.

  Notice of Acceptance and Other Waivers      30  

Section 5.2.

  Modifications to ABL Documents and Term Documents      31  

Section 5.3.

  Reinstatement and Continuation of Agreement      34  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (Cont’d)

 

         Page No.  

ARTICLE 6.

INSOLVENCY PROCEEDINGS

 

 

Section 6.1.

  Enforceability      35  

Section 6.2.

  DIP Financing      35  

Section 6.3.

  Relief From Stay      36  

Section 6.4.

  No Contest; Adequate Protection      36  

Section 6.6

  Allowance of Claims      38  

Section 6.7

  Separate Grants of Security and Separate Classification      38  

Section 6.8

  ABL Obligations Unconditional      39  

Section 6.9

  Term Obligations Unconditional      39  

Section 6.10

  Plan of Reorganization      39  

Section 6.11

  Rights as Unsecured Creditors      39  

ARTICLE 7.

PURCHASE OPTION

 

 

Section 7.1.

  Purchase Notice      39  

Section 7.2.

  Sale of ABL Obligations      40  

Section 7.3.

  Purchase Price      40  

Section 7.4.

  Limitation on Representations and Warranties by ABL Credit Parties      40  

Section 7.5.

  ABL Agent; L/C Issuers      40  

Section 7.6.

  Survival of ABL Obligations      41  

ARTICLE 8.

MISCELLANEOUS

 

 

Section 8.1.

  Rights of Subrogation      41  

Section 8.2.

  Further Assurances      41  

Section 8.3.

  Representations      41  

Section 8.4.

  Amendments      42  

Section 8.5.

  Addresses for Notices      42  

Section 8.6.

  No Waiver; Remedies      43  

Section 8.7.

  Continuing Agreement, Transfer of Secured Obligations      43  

Section 8.8.

  Governing Law; Entire Agreement      43  

Section 8.9.

  Counterparts      43  

Section 8.10.

  No Third Party Beneficiaries      44  

Section 8.11.

  Headings      44  

Section 8.12.

  Severability      44  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (Cont’d)

 

         Page No.  

Section 8.13.

  VENUE; JURY TRIAL WAIVER      44  

Section 8.14.

  Intercreditor Agreement      45  

Section 8.15.

  No Warranties or Liability      45  

Section 8.16.

  Conflicts      45  

Section 8.17.

  Information Concerning Financial Condition of the Loan Parties      45  

 

iii



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT

THIS INTERCREDITOR AGREEMENT (as amended, supplemented, restated or otherwise
modified from time to time pursuant to the terms hereof, this “Agreement”) is
entered into as of February 1, 2018 among (a) WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as administrative agent and collateral agent
(together with its successors and assigns in such capacity, the “ABL Agent”) for
(i) the financial institutions party from time to time to the ABL Credit
Agreement referred to below (such financial institutions, together with their
respective successors, assigns and transferees, the “ABL Lenders”), (ii) the L/C
Issuers referred to in the ABL Credit Agreement, and (iii) any ABL Bank Product
Affiliates and ABL Cash Management Affiliates (each as defined below) (such ABL
Bank Product Affiliates and ABL Cash Management Affiliates, together with the
ABL Agent (and any co-agent or sub-agent appointed thereby), the ABL Lenders and
the L/C Issuers, the “ABL Credit Parties”), and (b) PATHLIGHT CAPITAL LLC, in
its capacity as administrative agent (together with its successors and assigns
in such capacity, the “Term Agent”) for the financial institutions party from
time to time to the Term Loan Agreement referred to below (such financial
institutions, together with their respective successors, assigns and
transferees, the “Term Lenders” and together with the Term Agent, the “Term
Credit Parties”), and acknowledged by (c) DESTINATION MATERNITY CORPORATION, a
Delaware corporation (“Lead Borrower”), CAVE SPRINGS, INC., a Delaware
corporation (“Cave”, and together with Lead Borrower, each a “Borrower” and
collectively, the “Borrowers”), MOTHERS WORK CANADA, INC., a Delaware
corporation (“Mothers Work”), DM URBAN RENEWAL, LLC, a New Jersey limited
liability company (“DM Urban”, and together with Mothers Work, each a
“Guarantor” and collectively, “Guarantors”; and the Guarantors together with the
Borrowers, collectively, the “Loan Parties”).

R E C I T A L S:

A. The Borrowers and each other direct or indirect subsidiary or parent of the
Borrowers that is now or hereafter becomes a guarantor of the ABL Obligations
(as defined herein) or a party to any ABL Document (as defined herein),
collectively, the “ABL Loan Parties”), the ABL Agent and the ABL Lenders are
parties to a certain Amended and Restated Credit Agreement, dated as of
March 25, 2016 (as amended to date, and as may be further amended, amended and
restated, supplemented, or otherwise modified from time to time, the “ABL Credit
Agreement” and as hereinafter further defined), pursuant to which the ABL
Lenders, have made loans and advances and provided other financial
accommodations to the Borrowers.

B. To secure the obligations of the Borrowers and the ABL Loan Parties under and
in connection with the ABL Documents, the ABL Loan Parties have granted to the
ABL Agent (for the benefit of the ABL Credit Parties) Liens on the Collateral
(as hereinafter defined).

C. Pursuant to that certain Term Loan Credit Agreement dated as of the date
hereof, by and among the Loan Parties, the Term Lenders and the Term Agent (as
such agreement may be amended, supplemented, restated or otherwise modified from
time to time in accordance with the terms hereof, the “Term Loan Agreement”),
the Term Lenders have agreed to make certain a term loan to the Borrowers in the
principal sum of $25,000,000.

D. To secure the obligations of the Borrowers (the Borrowers and each other
direct or indirect subsidiary or parent of the Borrowers that is now or
hereafter becomes or hereafter becomes a guarantor of the Term Obligations or a
party to any Term Document, collectively, the “Term Loan Parties”) under and in
connection with the Term Documents, the Term Loan Parties have granted to the
Term Agent (for the benefit of the Term Credit Parties) Liens on the Collateral.



--------------------------------------------------------------------------------

G. Each of the ABL Agent (on behalf of the ABL Credit Parties) and the Term
Agent (on behalf of the Term Credit Parties) and, by their acknowledgment
hereof, the ABL Loan Parties and the Term Loan Parties, desire to agree to the
relative priority of Liens on the Collateral and certain other rights,
priorities and interests as provided herein.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

ARTICLE 1.

DEFINITIONS

Section 1.1. UCC Definitions. The following terms which are defined in the
Uniform Commercial Code are used herein as so defined: Accounts, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, Electronic Chattel Paper,
Equipment, Financial Assets, Fixtures, General Intangibles, Goods, Instruments,
Inventory, Investment Property, Letter-of-Credit Rights, Payment Intangibles,
Proceeds, Promissory Notes, Records, Securities Accounts, Security, Security
Entitlements, Supporting Obligations and Tangible Chattel Paper.

Section 1.2. Other Definitions. Subject to Section 1.1, as used in this
Agreement, the following terms shall have the meanings set forth below:

“ABL Agent” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successor thereto as well as any Person
designated as the “Agent”, “Administrative Agent” or “Collateral Agent” under
any ABL Credit Agreement.

“ABL Bank Product Affiliate” shall mean the ABL Agent, any ABL Lender or any
Affiliate of the ABL Agent or any ABL Lender (together with their respective
successors, assigns and transferees) that has entered into a Swap Contract or
other Bank Product with an ABL Loan Party with the obligations of such ABL Loan
Party thereunder being secured by one or more ABL Collateral Documents.

“ABL Borrowing Base” shall mean, as of any date of determination thereof, the
“Borrowing Base” as defined in the ABL Credit Agreement.

“ABL Cash Management Affiliate” shall mean the ABL Agent, any ABL Lender or any
Affiliate of the ABL Agent or any ABL Lender (together with their respective
successors, assigns and transferees) that provides Cash Management Services to
any of the ABL Loan Parties with the obligations of such ABL Loan Parties
thereunder being secured by one or more ABL Collateral Documents.

“ABL Collateral Documents” shall mean all “Security Documents” as defined in the
ABL Credit Agreement, and all other security agreements, mortgages, deeds of
trust, account control agreements, customs brokers agreements, collateral access
agreements, and other security documents executed and delivered in connection
with the ABL Documents, in each case as the same may be amended, supplemented,
restated or otherwise modified from time to time.

“ABL Credit Agreement” shall have the meaning assigned to such term in the
recitals to this Agreement and shall include any other agreement extending the
maturity of, consolidating, restructuring, refunding, replacing or refinancing
all or any portion of the ABL Obligations, in each case, including pursuant to a
DIP Financing by any of the ABL Credit Parties, in accordance with the terms
hereof, whether by the same or any other agent, lender or group of lenders and
whether or not increasing the amount of any indebtedness that may be incurred
thereunder.

 

2



--------------------------------------------------------------------------------

“ABL Credit Parties” shall have the meaning assigned to that term in the
introduction to this Agreement.

“ABL Documents” shall mean the ABL Credit Agreement, the ABL Collateral
Documents, all guaranties of the ABL Obligations, all Swap Contracts and other
Bank Products between any ABL Loan Party and any ABL Bank Product Affiliate, all
Cash Management Services Agreements between any ABL Loan Party and any ABL Cash
Management Affiliate, those other ancillary agreements as to which any ABL
Credit Party is a party or a beneficiary and all other related agreements,
instruments, documents and certificates, now or hereafter executed by or on
behalf of any ABL Loan Party or any of its respective Subsidiaries or
Affiliates, and delivered to the ABL Agent or any other ABL Credit Party, in
connection with any of the foregoing or any ABL Credit Agreement, in each case
as the same may be amended, supplemented, restated or otherwise modified from
time to time in accordance with the terms hereof.

“ABL Event of Default” shall mean an Event of Default as defined in the ABL
Credit Agreement.

“ABL Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement, as well as any Person designated as a “Lender” under any ABL
Credit Agreement.

“ABL Loan Parties” shall have the meaning assigned to that term in the recitals
to this Agreement.

“ABL Obligations” shall mean all obligations (including all “Obligations” under
and as defined in the ABL Credit Agreement) of every nature of each ABL Loan
Party from time to time owed to the ABL Credit Parties, or any of them, under
any ABL Document (including any DIP Financing provided by any of the ABL Credit
Parties), whether for principal, interest, reimbursement of amounts drawn under
Letters of Credit, payments for early termination of Swap Contracts, amounts due
or to become due under any Bank Products or Cash Management Services, Letter of
Credit fees, commitment fees, early termination fees, agency fees and other
fees, expenses, indemnification obligations and all other amounts owing or due
under the terms of the ABL Documents (including interest, fees, expenses and
other amounts which, but for the filing of an Insolvency Proceeding with respect
to such ABL Loan Party, would have accrued or been payable on any ABL
Obligation, whether or not a claim is allowed or allowable against such ABL Loan
Party for such amount in the related Insolvency Proceeding), as amended,
restated, modified, renewed, refunded, replaced or refinanced in whole or in
part from time to time in accordance with the terms hereof.

“ABL Priority Collateral” means all assets and properties of the Loan Parties,
including without limitation the following: (i) Accounts, Receivables, Credit
Card Receivables and payment intangibles (other than Accounts under contracts
for sale of Term Priority Collateral), (ii) chattel paper (other than chattel
paper relating to Term Priority Collateral), (iii) deposit accounts and
investment accounts (and all cash, checks and other negotiable instruments,
funds and other evidences of payment held therein, but not any identifiable
proceeds of Term Priority Collateral), (iv) investment property, (v) all
Inventory, (vi) general intangibles consisting of payment intangibles, (vii) to
the extent evidencing, governing, securing or otherwise related to any of the
foregoing and the other ABL Priority Collateral, all documents, general
intangibles (excluding all Intellectual Property, but including loans or
advances payable by a Loan Party to any other Loan Party), instruments,
investment property, commercial tort claims, letters of credit, supporting
obligations and letter of credit rights, (viii) all books, records and documents
related to the foregoing (including databases and other records, whether
tangible or electronic, which contain any information relating to any of the
foregoing), and (ix) all proceeds and products of any or all of the foregoing in
whatever form received, and proceeds of business interruption and other
insurance and claims against third parties. Extraordinary receipts constituting
proceeds of judgments relating to any of

 

3



--------------------------------------------------------------------------------

the property referred to in the preceding sentence, insurance proceeds and
condemnation awards in respect of any such property, indemnity payments in
respect of any such property and purchase price adjustments in connection with
any such property shall constitute ABL Priority Collateral, including for the
avoidance of doubt, any such assets, that but for the application of Section 552
of the Bankruptcy Code (or any similar provision of any foreign Debtor Relief
Laws), would be ABL Priority Collateral, and all Proceeds of the same (such
Proceeds, “ABL Priority Proceeds”), but excluding the Term Priority Collateral.
Notwithstanding the foregoing, the Incentive Program Assets and proceeds thereof
shall not constitute ABL Priority Collateral

“ABL Recovery” shall have the meaning set forth in Section 5.3(a).

“Affiliate” shall mean, any Person which, directly or indirectly, Controls, is
Controlled by or is under common Control with any Person.

“Agent(s)” means individually the ABL Agent or the Term Agent and collectively
means both the ABL Agent and the Term Agent.

“Agreement” shall have the meaning assigned to that term in the introduction to
this Agreement.

“Bank Product” shall have the meaning assigned to that term in the ABL Credit
Agreement as in effect on the date hereof; provided that, for purposes of this
Agreement, all purchase card obligations shall be deemed to constitute Bank
Products and not Cash Management Services.

“Bank Product Cap” shall mean, at any time of calculation, the aggregate amounts
due or to become due with respect to Bank Products, but in no event to exceed
the sum of (a) $1,000,000, plus (b) the aggregate amounts due or to become due
on account of Bank Products to the extent Bank Product Reserves (as defined in
the ABL Credit Agreement) in respect of such Bank Products have been established
and maintained by the ABL Agent.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as now or
hereafter in effect or any successor thereto.

“Borrowers” and “Borrower” shall have the meaning assigned to such terms in the
recitals to this Agreement.

“Borrowing Base Certificate” shall have the meaning assigned to that term in the
ABL Credit Agreement.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts or New York, New York are
authorized or required by law to remain closed (or are in fact closed).

“Carve Out” shall mean in connection with any Insolvency Proceeding any carve
out amount granted with respect to professional fees and expenses, court cost,
filing fees, and fees and cost of the Office of the United States Trustee as
granted by the court or as agreed to by the ABL Agent in its reasonable
discretion.

“Cash Management Services” shall have the meaning provided in the ABL Credit
Agreement; provided that, for purposes of this Agreement, all purchase card
obligations and foreign exchange facilities shall be deemed to constitute Bank
Products and not Cash Management Services.

 

4



--------------------------------------------------------------------------------

“Cash Management Services Agreement” shall mean any agreement pursuant to which
an ABL Cash Management Affiliate agrees to provide Cash Management Services.

“Collateral” shall mean all Property now owned or hereafter acquired by any Loan
Party in or upon which a Lien is granted or purported to be granted to the ABL
Agent or the Term Agent under any of the ABL Collateral Documents or the Term
Collateral Documents, together with all rents, issues, profits, products and
Proceeds thereof. For clarity, Collateral does not include, as of the date
hereof, any leasehold interests of any Loan Party.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person
(whether by contract or otherwise). The terms “Controlling” and “Controlled”
have meanings correlative thereto.

“Control Collateral” shall mean any Collateral consisting of any Certificated
Security (as defined in Section 8-102 of the Uniform Commercial Code),
Investment Property, Deposit Account, Instruments and any other Collateral
(a) as to which a Lien may be perfected through possession or control by the
secured party, or any agent therefor or (b) subject to a landlord waiver, bailee
waiver, freight forwarder agreement, or similar collateral agreement.

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Loan Party or that such Loan Party otherwise has the
right to license, or granting any right to any Loan Party under any Copyright
now or hereafter owned by any third party, and all rights of such Loan Party
under any such agreement.

“Copyrights” shall mean all “Copyrights” as defined in the Term Collateral
Documents.

“Credit Card Receivables” shall mean all “Credit Card Receivables” as defined in
the ABL Credit Agreement.

“Credit Documents” shall mean the ABL Documents and the Term Documents.

“Credit Parties” shall mean the ABL Credit Parties and the Term Credit Parties.

“Customer List and Marketing Services Receivables” has the meaning set forth in
the ABL Credit Agreement as of the date of this Agreement.

“Debtor Relief Laws” means any of Title 11 of the United States Code, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the Winding-Up and Restructuring Act (Canada), any applicable
governing corporate statute dealing with the compromise of creditor’s claims or
arrangements, each as now and hereafter in effect, any successors to such
statutes and any other applicable insolvency, bankruptcy, liquidation,
reorganization, arrangement or relief of debtor or other similar Law of any
jurisdiction, including the Business Corporation Act (Ontario) where such
statute is used by a Person to propose an arrangement and any applicable Law of
any jurisdiction permitting a debtor to obtain a stay or a compromise of the
claims of its creditors against it.

“DIP Financing” means each of the following: (a) the provision of any financing
to any Loan Party under Section 364 of the Bankruptcy Code in any Insolvency
Proceeding of such Loan Party (or any similar provision of any foreign Debtor
Relief Laws or under a court order in respect of measures granted with similar
effect under any foreign Debtor Relief Laws), and (b) the consent to the use of
cash collateral by any Loan Party under Section 363 of the Bankruptcy Code in
any Insolvency Proceeding of such Loan Party (or any similar provision of any
foreign Debtor Relief Laws or under a court order in respect of measures granted
with similar effect under any foreign Debtor Relief Laws).

 

5



--------------------------------------------------------------------------------

“Discharge of ABL Obligations” shall mean (a) the payment in full in cash of all
outstanding ABL Obligations excluding contingent indemnity obligations with
respect to then unasserted claims but including, with respect to (i) amounts
available to be drawn under outstanding Letters of Credit issued thereunder (or
indemnities or other undertakings issued pursuant thereto in respect of
outstanding Letters of Credit), the cancellation of such Letters of Credit or
the delivery or provision of money or backstop letters of credit in respect
thereof from an issuer and on terms reasonably satisfactory to the ABL Agent and
otherwise in compliance with the terms of any ABL Credit Agreement (which amount
shall not exceed one hundred three percent (103%) of the Outstanding Amount of
all L/C Obligations (such terms as defined in the ABL Credit Agreement) (other
than L/C Obligations with respect to letters of credit denominated in a currency
other than Dollars, which L/C Obligations shall be cash collateralized in an
amount equal to one hundred fifteen percent (115%) of the Outstanding Amount of
such L/C Obligations)), and (ii) all Bank Products and Cash Management Services,
the termination of such Bank Products and Cash Management Services and payment
of all amounts due thereunder or the delivery or provision of cash collateral in
respect thereof as the applicable ABL Bank Product Affiliate or ABL Cash
Management Affiliate may require, and (b) the termination of all commitments to
extend credit under the ABL Documents. If the Loan Parties enter into any
refinancing of the ABL Obligations (including, without limitation by the
provision of DIP Financing in any Insolvency Proceeding of the Loan Parties),
then the Discharge of ABL Obligations shall automatically be deemed not to have
occurred for all purposes of this Agreement.

“Discharge of Term Obligations” shall mean the payment in full in cash of all
outstanding Term Obligations (other than contingent indemnity obligations with
respect to then unasserted claims). If the Loan Parties enter into any
refinancing of the Term Obligations (including, without limitation by the
provision of DIP Financing in any Insolvency Proceeding of the Loan Parties),
then the Discharge of Term Obligations shall automatically be deemed not to have
occurred for all purposes of this Agreement.

“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Loan Party now or hereafter has any right, title or interest.

“Enforcement Notice” shall mean a written notice delivered by either the ABL
Agent or the Term Agent to the other announcing that an Enforcement Period has
commenced.

“Enforcement Period” shall mean the period of time following the receipt by
either the ABL Agent or the Term Agent of an Enforcement Notice from the other
and continuing until the earliest of (a) in the case of an Enforcement Period
commenced by the Term Agent, the Discharge of Term Obligations, (b) in the case
of an Enforcement Period commenced by the ABL Agent, the Discharge of ABL
Obligations, or (c) the ABL Agent or the Term Agent (as applicable) terminates,
or agrees in writing to terminate, the Enforcement Period.

“Event of Default” shall mean an Event of Default as defined in the ABL Credit
Agreement or the Term Loan Agreement, as applicable.

“Excess ABL Obligations” shall mean ABL Obligations constituting (a) the
aggregate outstanding principal amount of loans and outstanding amount of
Letters of Credit made, issued or incurred pursuant to the ABL Documents in
excess of the Maximum ABL Facility Amount and any interest, fees or
reimbursement obligations accrued on or with respect to such excess amounts,
(b) ABL Obligations on account of Bank Products in excess of the Bank Product
Cap, and (c) if any of the ABL Credit Parties furnish DIP Financing or do not
object to any use of cash collateral in any Insolvency Proceeding of the Loan
Parties, any portion of any Carve Out for which the ABL Agent has not
established an Availability Reserve (as such term is defined in the ABL Credit
Agreement, as in effect on the date hereof) in connection with such DIP
Financing.

 

6



--------------------------------------------------------------------------------

“Excess Term Obligations” shall mean Term Obligations constituting the aggregate
outstanding principal amount of loans made pursuant to the Term Documents in
excess of the Maximum Term Loan Facility Amount and any interest, fees or
reimbursement obligations accrued on or with respect to such excess amounts.

“Exercise of Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean, except as otherwise provided in the final sentence of this
definition:

(a) the taking by any Credit Party of any action to enforce or realize upon any
Lien in the Collateral, including, without limitation, the institution of any
foreclosure proceedings, whether judicial or non-judicial, under applicable law
relating to the foreclosure of mortgages, deeds of trust or personal property
Liens, or the noticing of any public or private sale pursuant to Article 9 of
the Uniform Commercial Code or other applicable law or;

(b) the exercise by any Credit Party of any right or remedy provided to a
secured creditor on account of a Lien in the Collateral under any of the Credit
Documents, under applicable law, in an Insolvency Proceeding or otherwise,
including the election to retain any of the Collateral in satisfaction of a
Lien;

(c) the taking of any action by any Credit Party or the exercise of any right or
remedy by any Credit Party in respect of the collection on, set off against,
marshaling of, injunction respecting or foreclosure on the Collateral or the
Proceeds thereof, excluding ordinary course netting and setoff arrangements with
respect to Swap Contracts between any ABL Loan Party and any ABL Bank Product
Affiliate and ordinary course offsets of fees and expenses of account banks,
chargebacks and collections of checks and similar arrangements in connection
with Cash Management Services Agreements between any ABL Loan Party and any ABL
Cash Management Affiliate;

(d) the appointment on the application of a Credit Party of a receiver or Person
having similar duties of all or part of the Collateral;

(e) the sale, lease, license, or other disposition of all or any portion of the
Collateral by private or public sale conducted by a Credit Party or any other
means at the direction of a Credit Party permissible under applicable law
(including by any Debtor with the consent of the applicable Credit Party); and

(f) the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code or under provisions of similar effect
under other applicable law in respect of the Collateral.

For the avoidance of doubt, none of the following shall be deemed to constitute
an Exercise of Secured Creditor Remedies: (i) acceleration by the relevant
Credit Parties of the maturity of the ABL Obligations or the Term Obligations,
as the case may be, (ii) the filing of a proof of claim in any Insolvency
Proceeding or seeking adequate protection in accordance with the terms hereof,
(iii) the maintenance of cash dominion by the ABL Agent or the exercise of
rights by the ABL Agent in connection therewith each as provided in the ABL
Credit Agreement, including, without limitation, the notification of account
debtors, depository institutions or any other Person to deliver Proceeds of
Collateral to the ABL Agent,

 

7



--------------------------------------------------------------------------------

(iv) the consent by the ABL Agent or the Term Agent to a store closing sale,
going out of business sale or other disposition by any Loan Party of any of the
Collateral, (v) the reduction of advance rates or sub-limits by the ABL Agent
and the ABL Lenders as provided in the ABL Credit Agreement, (vi) the imposition
of Reserves (as defined in the ABL Credit Agreement) by the ABL Agent or other
limitations on availability provided under the ABL Credit Agreement; or
(vii) the imposition of Intellectual Property Reserves (as defined in the Term
Loan Agreement) by the Term Agent.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Inadvertent Overadvance Amounts” shall mean the aggregate amount of all
Overadvances resulting from any and all Inadvertent Overadvances.

“Inadvertent Overadvances” shall mean the funding of any loan or advance under
the ABL Credit Agreement or the issuance, renewal or amendment of a Letter of
Credit by any of the L/C Issuers which did not result in an Overadvance when
made based upon the most recent Borrowing Base Certificate received by the ABL
Agent prior to such funding or issuance, renewal or amendment of a Letter of
Credit but which has, on the relevant date of determination, become an
Overadvance as the result of circumstances beyond the reasonable control of the
ABL Agent or the other ABL Credit Parties (including as the result of the entry
of an adverse order for use of cash collateral by the United States Bankruptcy
Court as to which the ABL Agent, on behalf of the ABL Credit Parties, has
contested in good faith), including (i) a decline in the value of the Collateral
included in the ABL Borrowing Base, (ii) errors or fraud on a Borrowing Base
Certificate, (iii) components of the ABL Borrowing Base on any date thereafter
being deemed ineligible, (iv) the return of uncollected checks or other items of
payment applied to the reduction of Loans (as defined in the ABL Credit
Agreement) or other similar involuntary or unintentional actions, (v) the
imposition of any Reserve or a reduction in advance rates after the funding of
any Loan or the issuance, renewal or amendment of a Letter of Credit by any of
the L/C Issuers or (vi) any other circumstance beyond the reasonable control of
the ABL Agent or the other ABL Credit Parties which reduces Availability (as
such term is defined in the ABL Credit Agreement as in effect on the date
hereof), provided that any repayments with respect to any Overadvances shall be
applied first, to Inadvertent Overadvances and second, to Protective
Overadvances.

“Incentive Program Assets” means the transferrable income tax credits issuable
to the Company under the Grow New Jersey Assistance Act pursuant to the Project
Agreement, dated May __, 2014, by and between the Lead Borrower and the New
Jersey Economic Development Authority, as the (as the same may be modified,
changed, and extended from time to time), which tax credits, the Lead Borrower,
has agreed to sell to Apple Inc., pursuant to the Tax Credit Sale Agreement.

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, administration, receivership, dissolution, winding-up
or relief of debtors, or (b) any general assignment for the benefit of
creditors, composition, marshalling of assets for creditors or other similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors; in each case covered by clauses (a) and (b) undertaken under any
Debtor Relief Laws.

 

8



--------------------------------------------------------------------------------

“Intellectual Property” shall mean all intellectual and similar property of
every kind and nature now owned or hereafter acquired by any Loan Party,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks, Trade
Secrets, Domain Names, confidential and proprietary information, including,
without limitation, all trade secrets, technology, ideas, know-how, formulae,
goodwill, and customer lists, any and all intellectual property rights in
computer software and computer software products (including, without limitation,
source codes, object codes, data and related documentation), any and all design
rights owned or used by such Loan Party, all other intellectual property rights
of every description as set forth in the ABL Documents or the Term Documents as
in effect as of the date hereof, license agreements relating to any of the
foregoing and income therefrom (including, without limitation, Customer List and
Marketing Service Receivables). For the avoidance of doubt, any Collateral to
which Intellectual Property is affixed or applied but does not otherwise
constitute intellectual property in accordance with this definition shall not be
deemed to be Intellectual Property.

“L/C Issuers” shall have the meaning assigned to that term in the ABL Credit
Agreement.

“Lender(s)” means individually, the ABL Lenders or the Term Lenders and
collectively means all of the ABL Lenders and the Term Lenders.

“Letter of Credit” shall have the meaning assigned to that term in the ABL
Credit Agreement.

“License” means any Patent License, Trade Secret License, Trademark License,
Copyright License or other license or sublicense agreement (including, without
limitation, each “License” (as defined in the Term Collateral Documents)) to
which any Loan Party is a party.

“Lien” shall mean, with respect to any asset, any mortgage, deed of trust,
security interest, charge, pledge, hypothecation, assignment, attachment,
deposit arrangement, encumbrance, lien (statutory, judgment or otherwise), or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including any conditional sale) or other title retention agreement,
any capitalized lease, any synthetic lease, any financing lease involving
substantially the same economic effect as any of the foregoing and the filing of
any financing statement under the Uniform Commercial Code or comparable law of
any jurisdiction in respect of the foregoing.

“Lien Priority” shall mean with respect to any Lien of the ABL Credit Parties or
the Term Credit Parties in the Collateral, the order of priority of such Lien as
specified in Section 2.1.

“Loan Parties” shall mean the ABL Loan Parties and the Term Loan Parties.

“Maximum ABL Facility Amount” shall mean, on any date of determination thereof,
the principal amount equal to the sum of (i) the lesser of (A) $50,000,000 plus
increases in Commitments under the ABL Credit Agreement pursuant to the terms
and conditions of Section 2.15 (as in effect on the date hereof) of the ABL
Credit Agreement, up to an aggregate of $20,000,000 (provided, however, that the
amount described in this clause (A) shall be reduced on a dollar-for-dollar
basis for all permanent reductions of the commitments to extend credit under the
ABL Documents and for permanent reductions of such commitments required
hereunder, so long as any repayments to be made in connection with such
commitment reductions have been made), and (B) the ABL Borrowing Base plus
(ii) Protective Overadvances in an amount up to five percent (5%) of the ABL
Borrowing Base, plus (iii) in addition to the Protective Overadvances described
in clause (ii), Protective Overadvances to fund payroll in an amount not to
exceed the aggregate amount required (and actually used) to fund payroll
requests of the Loan Parties for a two-week period solely for employees of the
Loan Parties in the United States, plus (iv) any Inadvertent Overadvance
Amounts, minus (v) the Minimum Availability Amount.

 

9



--------------------------------------------------------------------------------

“Maximum Term Loan Facility Amount” shall mean the sum of (a) principal amount
of $22,500,000 plus the principal amount of any incremental term loan made
pursuant to Section 2.01(a)(ii) of the Term Credit Agreement (as in effect on
the date hereof), up to an aggregate of $2,500,000,minus the amount of any
principal repayment of the Term Obligations made after the date hereof, plus
(b) Permitted Administrative Agent Advances (as defined in the Term Loan
Agreement), in an amount up to five percent (5%) of the Term Borrowing Base,
plus (c) any interest, fees, and expenses paid in kind and added to the
principal balance of the Term Loan, in accordance with the terms of the Term
Loan Agreement, in effect on the date hereof.

“Minimum Availability Amount” shall mean that amount of Excess Availability (as
defined in the ABL Credit Agreement) required to be maintained by the ABL Credit
Parties pursuant to Section 7.15 of the ABL Loan Agreement, as in effect on the
date hereof.

“Overadvance” shall have the meaning assigned to that term in the ABL Credit
Agreement.

“Party” shall mean the ABL Agent or the Term Agent, and “Parties” shall mean
both the ABL Agent and the Term Agent.

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Loan Party or that any Loan Party
otherwise has the right to license, is in existence, or granting to any Loan
Party any right to make, use or sell any invention on which a Patent, now or
hereafter owned by any third party, is in existence, and all rights of any Loan
Party under any such agreement.

“Patents” shall mean all “Patents” as defined in the Term Collateral Documents.

“Person” shall mean an individual, corporation, limited liability company,
partnership, limited liability partnership, trust, other unincorporated
association, business, or other legal entity, and any Governmental Authority.

“Priority Collateral” shall mean the ABL Priority Collateral or the Term
Priority Collateral, as applicable.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

“Protective Overadvances” shall mean an Overadvance which the ABL Agent in its
reasonable business judgment in the performance of its duties under the ABL
Credit Agreement, determines to be necessary or desirable to, directly or
indirectly, (i) maintain, protect or preserve the value of the Collateral and/or
the ABL Agent’s rights therein as determined in the discretion of the ABL Agent,
including to preserve the Loan Parties’ business assets and infrastructure (such
as the payment of insurance premiums, taxes, necessary suppliers, rent and
payroll), (ii) commence the Exercise of Any Secured Creditor Remedies,
(iii) fund an orderly liquidation or wind-down of the Loan Parties’ assets or
business or an Insolvency Proceeding (whether or not occurring prior to or after
the commencement of an Insolvency Proceeding), or (iv) enhance the likelihood
of, or maximize the amount of, repayment of the ABL Obligations.

“Purchase Notice” shall have the meaning set forth in Section 7.1.

“Remedy Standstill Period” shall mean, whether or not an Insolvency Proceeding
has been commenced by or against any Loan Party, (a) with respect to a Term Loan
Event of Default, the period commencing on the date of the ABL Agent’s receipt
of written notice from the Term Agent that a Term Loan Event of Default has
occurred and is continuing and that the Term Agent intends to commence the
Exercise of Secured Creditor Remedies, and ending on earliest to occur of
(i) (A) in the event of the

 

10



--------------------------------------------------------------------------------

commencement of an Insolvency Proceeding by or against any Loan Parties, subject
to the provisions of Section 6.3, on the date of commencement of such Insolvency
Proceeding, (B) in the event of a Specified Event of Default under (and as
defined in) the Term Loan Agreement, the date which is thirty (30) days after
the receipt of such notice, (C) with respect to any other Event of Default under
the Term Loan Agreement, the date which is sixty (60) days after receipt of such
notice and (ii) the date on which the Discharge of ABL Obligations has occurred,
and (b) with respect to an ABL Event of Default, the period commencing on the
date of the Term Agent’s receipt of written notice from the ABL Agent that an
ABL Event of Default has occurred and is continuing and that the ABL Agent
intends to commence the Exercise of Secured Creditor Remedies, and ending on the
earliest to occur of (i) (A) in the event of the commencement of an Insolvency
Proceeding by or against any Loan Parties, subject to the provisions of
Section 6.3, on the date of commencement of such Insolvency Proceeding, (B) in
the event of a Specified Event of Default under (and as defined in) the ABL
Credit Agreement, the date which is thirty (30) days after the receipt of such
notice, (C) with respect to any other Event of Default under the ABL Credit
Agreement, the date which is sixty (60) days after receipt of such notice and
(ii) the date on which the Discharge of Term Obligations has occurred. Such
written notice from the Term Agent to the ABL Agent, or from the ABL Agent to
the Term Agent, as the case may be, shall reference this Agreement, declare a
“Remedy Standstill Period” to commence and certify whether (i) the “Obligations”
under and as defined in the Term Loan Agreement or the ABL Credit Agreement, as
the case may be, are then due and payable in full (whether as a result of
acceleration hereof or otherwise) in accordance with the terms of the Term Loan
Agreement or the ABL Credit Agreement, as the case may be, and the Term Agent or
the ABL Agent, as the case may be, intends to commence the Exercise of Secured
Creditor Remedies or (ii) the Term Agent or the ABL Agent, as the case may be,
intends to commence the Exercise of Secured Creditor Remedies.

Notwithstanding the foregoing, a Remedy Standstill Period shall be deemed to be
continuing if prior to the expiration of the Remedy Standstill Period, the Agent
with the Lien Priority on such Collateral is diligently pursuing in good faith
the exercise of its enforcement rights and remedies against all or a material
portion of the ABL Priority Collateral or the Term Priority Collateral, as
applicable.

“Specified Event of Default” shall mean (a) any ABL Event of Default under
Sections 8.01(a) or 8.01(b) but only to the extent arising from a breach of
(i) Section 6.02(b), (ii) Section 6.05, (iii) Section 6.07, (iv) Section 6.13,
or (v) Article VII of the ABL Credit Agreement, and (b) any Term Loan Event of
Default under Sections 8.01(a) or 8.01(b) but only to the extent arising from a
breach of (i) Section 6.02(b), (ii) Section 6.05, (iii) Section 6.07, (v)
Section 6.13, or (vi) Article VII of the Term Loan Agreement.

“Subsidiary” shall mean with respect to any Person a corporation, partnership,
joint venture, limited liability company or other business entity of which a
majority of the shares Equity Interests having ordinary voting power for the
election of directors or other governing body are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of a Loan Party.

“Swap Contract” shall have the meaning assigned to that term in the ABL Credit
Agreement.

“Tax Credit Sale Agreement” means the Purchase and Sale Agreement, effective as
of December 9, 2013 by and between Lead Borrower, as seller and Apple Inc., a
California corporation, as buyer, pursuant to which Lead Borrower agreed to sell
to Apple, Inc., up to $30,000,000 of transferrable State of New Jersey income
tax credits, and up to an additional $10,000,000 of such tax credits, pursuant
to the terms of such agreement, as the same may be amended, restated, modified,
supplemented, extended, renewed or replaced from time to time pursuant to the
terms of this Agreement.

 

11



--------------------------------------------------------------------------------

“Term Agent” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successor thereto as well as any Person
designated as the “Agent”, “Administrative Agent” or “Collateral Agent” under
any Term Loan Agreement.

“Term Borrowing Base” shall mean, as of any date of determination thereof, the
“Borrowing Base” as defined in the Term Loan Agreement.

“Term Collateral Documents” shall mean all “Security Documents” as defined in
the Term Loan Agreement, and all other security agreements, mortgages, deeds of
trust and other security documents executed and delivered in connection with any
Term Loan Agreement, in each case as the same may be amended, supplemented,
restated or otherwise modified from time to time.

“Term Credit Parties” shall have the meaning assigned to that term in the
introduction to this Agreement.

“Term Documents” shall mean the Term Loan Agreement, the Term Collateral
Documents, each guaranty of the Term Obligations, those other ancillary
agreements as to which any Term Credit Party is a party or a beneficiary and all
other related agreements, instruments, documents and certificates, now or
hereafter executed by or on behalf of any Term Loan Party or any of its
respective Subsidiaries or Affiliates, and delivered to the Term Agent, in
connection with any of the foregoing or any Term Loan Agreement, in each case as
the same may be amended, supplemented, restated or otherwise modified from time
to time in accordance with the terms hereof.

“Term Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement, as well as any Person designated as a “Lender” under any Term
Loan Agreement.

“Term Loan Agreement” shall have the meaning assigned to that term in the
recitals to this Agreement and shall include any other agreement extending the
maturity of, consolidating, restructuring, refunding, replacing or refinancing
all or any portion of the Term Obligations in accordance with the terms hereof,
whether by the same or any other agent, lender or group of lenders and whether
or not increasing the amount of any indebtedness that may be incurred
thereunder.

“Term Loan Cash Proceeds Notice” shall mean a written notice delivered by the
Term Agent or any Term Credit Party to the ABL Agent (a) stating that an Event
of Default has occurred and is continuing under the Term Loan Agreement and
specifying the relevant Event of Default and (b) stating that certain cash
proceeds which may be deposited in the Administrative Agent’s Account (as
defined in the ABL Credit Agreement) constitute proceeds of Term Priority
Collateral, and reasonably identifying the amount of such proceeds and
specifying the origin thereof.

“Term Loan Event of Default” shall mean an Event of Default as defined in the
Term Loan Agreement.

“Term Loan Parties” shall have the meaning assigned to that term in the recitals
to this Agreement.

“Term Loan Priority Accounts” means any Deposit Accounts or Securities Accounts
that are intended to solely contain Proceeds of the Term Priority Collateral (it
being understood that any property in such Deposit Accounts or Securities
Accounts which is not Proceeds of Term Priority Collateral shall not be Term
Priority Collateral solely by virtue of being on deposit in any such Deposit
Account or Securities Account).

 

12



--------------------------------------------------------------------------------

“Term Loan Reserve” shall mean, at any time, a reserve against the ABL Borrowing
Base in an amount equal to the difference (if positive) between (a) the
outstanding principal balance of the Term Loans (as defined in the Term Loan
Agreement) and (b) the Term Borrowing Base.

“Term Obligations” shall mean all obligations (including all “Obligations” under
and as defined in the Term Loan Agreement) of every nature of each Term Loan
Party from time to time owed to the Term Credit Parties, or any of them, under
any Term Document, whether for principal, interest, fees, expenses,
indemnification obligations and all other amounts owing or due under the terms
of the Term Documents (including interest, fees, expenses and other amounts
which, but for the filing of an Insolvency Proceeding with respect to such Term
Loan Party, would have accrued or been payable on any Term Obligation, whether
or not a claim is allowed or allowable against such Term Loan Party for such
amount in the related Insolvency Proceeding), as amended, restated, modified,
renewed, refunded, replaced or refinanced in whole or in part from time to time
in accordance with the terms hereof.

“Term Priority Collateral” means only the following property of the Loan
Parties: all Intellectual Property, Equipment, fee owned real estate and
Fixtures of the Loan Parties, Incentive Program Assets, and any Deposit Accounts
or Securities Accounts that are intended to solely contain Proceeds of the Term
Priority Collateral, together with all rights, remedies, privileges, and
insurance policies and certificates with respect to the foregoing, all products,
Proceeds, substitutions, and accessions thereof or thereto and all cash, cash
equivalents, checks, negotiable instruments, money, insurance proceeds
therefrom, Instruments, Accounts, books, Records and information in each case
received as Proceeds of, or with respect to such books, Records and information,
relating thereto (such Proceeds, “Term Priority Proceeds”). For the avoidance of
doubt, “Term Priority Collateral” shall include any such assets that, but for
the application of Section 552 of the Bankruptcy Code (or any similar provision
of any foreign Debtor Relief Laws) would be Term Priority Collateral.
Notwithstanding the foregoing, “Term Priority Collateral” shall exclude
(a) Customer List and Marketing Service Receivables included in the ABL
Borrowing Base in an amount equal to the face amount of such Customer List and
Marketing Service Receivables (net of Receivables Reserves applicable thereto)
multiplied by 80% and (b) proceeds of business interruption insurance and other
insurance and claims against third parties.

“Term Recovery” shall have the meaning set forth in Section 5.3(b).

“Trade Secret License” shall mean any and all agreements, whether written or
oral, providing for the grant by or to any Loan Party of any right in or to
Trade Secrets, to the extent that a grant of a security interest in such Trade
Secret License is not prohibited by applicable law or the applicable Trade
Secret License.

“Trade Secrets” shall mean with respect to any Loan Party, all of such Loan
Party’s right, title and interest in and to all United States and foreign trade
secrets, including know how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, including (a) all income,
royalties, damages and payments now and hereafter due and/or payable with
respect thereto, including payments under all licenses, non-disclosure
agreements and memoranda of understanding entered into in connection therewith,
and damages and payments for past or future misappropriations thereof, and
(b) the right to sue or otherwise recover for past, present or future
misappropriations thereof.

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Loan Party or that any Loan Party otherwise has the right
to license, or granting to any Loan Party any right to use any Trademark now or
hereafter owned by any third party, and all rights of any Loan Party under any
such agreement.

 

13



--------------------------------------------------------------------------------

“Trademarks” shall mean all “Trademarks” as defined in the Term Collateral
Documents.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided, further, that, to the extent that personal property
security laws as enacted and in effect in any foreign jurisdiction contains and
is used to define terms which are defined in the Uniform Commercial Code and
mentioned in Section 1.1 hereof, and such term is defined differently in such
foreign personal property security laws, the definition of such term contained
in the Uniform Commercial Code shall govern to the extent of any conflict or
inconsistency; and provided further that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection,
publication or priority of, or remedies with respect to, Liens of any Party is
governed by the Uniform Commercial Code or foreign personal property security
laws as enacted and in effect in a jurisdiction other than the State of New
York, the term “Uniform Commercial Code” will mean the Uniform Commercial Code
or such foreign personal property security laws as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

“Use Period” means the period commencing on the earlier of (i) the date that the
ABL Agent (or an ABL Loan Party acting with the consent of the ABL Agent)
commences the liquidation and sale of the ABL Priority Collateral in a manner as
provided in Section 3.6 (having theretofore furnished the Term Agent with an
Enforcement Notice) or (ii) the date which is fifteen (15) days after receipt by
the ABL Agent of written notice from the Term Agent of the acceleration of the
Term Obligations and the intent of the Term Agent to commence the Exercise of
Secured Creditor Remedies, and, in each case, ending 120 days thereafter.
Notwithstanding the foregoing, the Use Period for any particular store
liquidation shall terminate, as to such location, upon completion of the
liquidation and sale of the ABL Priority Collateral at such location. If any
stay or other order that prohibits any of the ABL Agent, the other ABL Credit
Parties or any ABL Loan Party (with the consent of the ABL Agent) from
commencing and continuing the Exercise of Any Secured Creditor Remedies or to
liquidate and sell the ABL Priority Collateral has been entered by a court of
competent jurisdiction, such 120-day period shall be tolled during the pendency
of any such stay or other order and the Use Period shall be so extended.

Section 1.3. Rules of Construction. Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term “including” is not limiting and shall
be deemed to be followed by the phrase “without limitation,” and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Article, section, subsection,
clause, schedule and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement to any agreement,
instrument, or document shall include all alterations, amendments, changes,
restatements, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, restatements, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein); provided that any terms used herein which are defined by
reference to the ABL Credit Agreement or the Term Loan Agreement and are subject
to the modification restrictions set forth in Section 5.2 of this Agreement
shall mean such terms as defined in the ABL Credit Agreement as of the date
hereof or the Term Loan Agreement as of the date hereof, as the case may be,
without giving effect to any modifications or amendments thereto except to the
extent that such definitions have been modified or amended in accordance with
this Agreement; and provided further that any such modifications or amendments
shall be deemed to be automatically incorporated herein by

 

14



--------------------------------------------------------------------------------

reference. Any reference herein to any Person shall be construed to include such
Person’s successors and assigns. Any reference herein to the repayment in full
of an obligation shall mean the payment in full in cash of such obligation, or
in such other manner as may be approved in writing by the requisite holders or
representatives in respect of such obligation.

ARTICLE 2.

LIEN PRIORITY

Section 2.1. Priority of Liens.

(a) Notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection of any Liens granted to the ABL Agent or the other ABL
Credit Parties in respect of all or any portion of the Collateral or of any
Liens granted to the Term Agent or the other Term Credit Parties in respect of
all or any portion of the Collateral and regardless of how any such Lien was
acquired (whether by grant, statute, operation of law, subrogation or
otherwise), (ii) the order or time of filing or recordation of any document or
instrument for perfecting the Liens in favor of the ABL Agent or the Term Agent
(or the other ABL Credit Parties or the other Term Credit Parties) in any
Collateral, (iii) whether the ABL Agent or the Term Agent, in each case, either
directly or through agents, holds possession of, or has control over, all or any
part of the Collateral, (iv) the date on which the ABL Obligations or the Term
Obligations are advanced or made available to the Loan Parties, (vi) the fact
that any such Liens in favor of the ABL Agent or the other ABL Credit Parties or
the Term Agent or the other Term Credit Parties securing any of the ABL
Obligations or Term Obligations, respectively, are contractually subordinated to
any Lien securing any obligation of any Loan Party other than the Term
Obligations or the ABL Obligations, respectively, the ABL Agent, on behalf of
itself and the other ABL Credit Parties, and the Term Agent, on behalf of itself
and the other Term Credit Parties, hereby agree that:

(1) any Liens in respect of all or any portion of the ABL Priority Collateral
shall have the following Lien Priority:

First, in favor of the ABL Agent or any other ABL Credit Party that secures all
or any portion of the ABL Obligations (other than the Excess ABL Obligations);

Second, in favor of the Term Agent or any other Term Credit Party that secures
all or any portion of the Term Obligations (other than Excess Term Obligations);

Third, in favor of the ABL Agent or any other ABL Credit Party that secures the
Excess ABL Obligations; and

Fourth, in favor of the Term Agent or any other Term Credit Party that secures
the Excess Term Obligations.

(2) any Liens in respect of all or any portion of the Term Priority Collateral
shall have the following Lien Priority:

First, in favor of the Term Agent or any other Term Credit Party that secures
all or any portion of the Term Obligations (other than the Excess Term
Obligations);

Second, in favor of the ABL Agent or any other ABL Credit Party that secures all
or any portion of the ABL Obligations (other than Excess ABL Obligations);

 

15



--------------------------------------------------------------------------------

Third, in favor of the Term Agent or any other Term Credit Party that secures
the Excess Term Obligations; and

Fourth, in favor of the ABL Agent or any other ABL Credit Party that secures the
Excess ABL Obligations.

(b) The Term Agent, for and on behalf of itself and the other Term Credit
Parties, acknowledges and agrees that, prior to or concurrently herewith, the
ABL Agent, for the benefit of itself and the other ABL Credit Parties, has been,
or may be, granted Liens upon all of the Collateral in which the Term Agent has
been granted Liens and the Term Agent hereby consents thereto. The ABL Agent,
for and on behalf of itself and the other ABL Credit Parties, acknowledges and
agrees that, concurrently herewith, the Term Agent, for the benefit of itself
and the other Term Credit Parties, has been, or may be, granted Liens upon all
of the Collateral in which the ABL Agent has been granted Liens and the ABL
Agent hereby consents thereto. The subordination of Liens by the Term Agent and
the ABL Agent in favor of one another as set forth herein shall not be deemed to
subordinate the Term Agent’s Liens or the ABL Agent’s Liens to the Liens of any
other Person nor be affected by the subordination of such Liens to any other
Lien.

(c) The Lien subordination provisions contained herein relate solely to the
priority of Liens granted to the ABL Agent and the Term Agent by the Loan
Parties and shall apply only to the extent that the Liens of the ABL Agent and
the Term Agent are valid, perfected, and enforceable. It is the ABL Agent’s
responsibility to ensure the validity, perfection and enforceability of the
Liens granted by the Credit Parties to the ABL Agent for the benefit of itself
and the ABL Credit Secured Parties. It is the Term Agent’s responsibility to
ensure the validity, perfection and enforceability of the Liens granted by the
Loan Parties to the Term Agent for the benefit of itself and the Term Credit
Parties.

Section 2.2. Waiver of Right to Contest Liens.

(a) The Term Agent, for and on behalf of itself and the other Term Credit
Parties, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the ABL Agent and the other ABL
Credit Parties in respect of the Collateral or the provisions of this Agreement.
The Term Agent, for itself and on behalf of the other Term Credit Parties,
agrees that none of the Term Agent or the other Term Credit Parties will take
any action that would interfere with any Exercise of Secured Creditor Remedies
undertaken by the ABL Agent or any other ABL Credit Party under the ABL
Documents with respect to the ABL Priority Collateral. The Term Agent, for
itself and on behalf of the other Term Credit Parties, hereby waives any and all
rights it or the other Term Credit Parties may have as a junior lien creditor or
otherwise to contest, protest, object to, or interfere with the manner in which
the ABL Agent or any ABL Lender seeks to enforce its Liens in any ABL Priority
Collateral. The foregoing shall not be construed to prohibit the Term Agent from
enforcing the provisions of this Agreement.

(b) The ABL Agent, for and on behalf of itself and the other ABL Credit Parties,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the Term Agent or the other Term
Credit Parties in respect of the Collateral or the provisions of this Agreement.
Except to the extent expressly set forth in this Agreement (including, without
limitation Section 3.6), the ABL Agent, for itself and on behalf of the other
ABL Credit Parties, agrees that none of the ABL Agent or the ABL Credit Parties
will take any action that would interfere

 

16



--------------------------------------------------------------------------------

with any Exercise of Secured Creditor Remedies undertaken by the Term Agent or
any Term Credit Party under the Term Documents with respect to the Term Priority
Collateral. The ABL Agent, for itself and on behalf of the ABL Credit Parties,
hereby waives any and all rights it or the ABL Credit Parties may have as a
junior lien creditor or otherwise to contest, protest, object to, or interfere
with the manner in which the Term Agent or any Term Credit Party seeks to
enforce its Liens in any Term Priority Collateral. The foregoing shall not be
construed to prohibit the ABL Agent from enforcing the provisions of this
Agreement.

(c) Notwithstanding anything to the contrary herein contained, none of the
Parties hereto waives any claim that it may have against a Credit Party on the
grounds that any sale, transfer or other disposition or any collection by the
Credit Party was not commercially reasonable in every respect as required by the
Uniform Commercial Code.

Section 2.3. Remedies Standstill.

(a) Following the occurrence of any Term Loan Event of Default and until the
expiration of the Remedy Standstill Period, the Term Agent may not commence or
continue the Exercise of Any Secured Creditor Remedies in respect of the ABL
Priority Collateral; provided, however, nothing contained herein shall impair
the Term Agent’s rights to take, in the event that the ABL Agent has declined to
take such protective actions within a reasonable time period after the written
request by the Term Agent to the ABL Agent to do so, any actions (including the
commencement of legal proceedings) that the Term Agent deems necessary to
protect and preserve, but not to realize or foreclose on, the ABL Priority
Collateral. After the expiration of the Remedy Standstill Period, and upon five
(5) Business Days prior written notice to the ABL Agent (which notice may be
delivered to the ABL Agent during the Remedy Standstill Period but in no event
more than ten (10) days prior to the expiration thereof), the Term Agent may
take, for the benefit of the Term Credit Parties, one or more of the following
actions in respect of the Term Loan Event of Default that was the subject of the
notice giving rise to such Remedy Standstill Period at the same or different
times:

(1) the Exercise of Any Secured Creditor Remedies with respect to the ABL
Priority Collateral (including, without limitation, foreclosure upon and taking
possession of the ABL Priority Collateral); provided, however, that until the
date on which the Discharge of ABL Obligations has occurred, the Term Agent will
not commence or continue the Exercise of Any Secured Creditor Remedies or seek
or continue remedies under the Term Documents on account of the ABL Priority
Collateral so long as the ABL Agent is diligently pursuing in good faith the
exercise of its enforcement rights and remedies against all or a material
portion of the ABL Priority Collateral; and

(2) exercise any and all other remedies under the Term Documents and applicable
law available to the Term Credit Parties with respect to the ABL Priority
Collateral, including the notification of account debtors or other Persons
obligated on ABL Priority Collateral of the assignment of any Loan Party’s
accounts receivable to the ABL Agent and the Term Agent, all subject to the
first proviso in Section 2.3(a)(1) above.

(b) Following the occurrence of any ABL Event of Default and until the
expiration of the Remedy Standstill Period, the ABL Agent may not commence or
continue the Exercise of Any Secured Creditor Remedies in respect of the Term
Priority Collateral; provided, however, nothing contained herein shall impair
the ABL Agent’s rights to take, in the event that the Term Agent has declined to
take such protective actions within a reasonable time period after the written
request by the ABL Agent to the Term Agent to do so, any actions (including the
commencement of legal proceedings) that the ABL Agent deems necessary to protect
and preserve, but not to realize or foreclose on, the Term

 

17



--------------------------------------------------------------------------------

Priority Collateral.. After the expiration of the Remedy Standstill Period, and
upon five (5) Business Days prior written notice to the Term Agent (which notice
may be delivered to the Term Agent during the Remedy Standstill Period but in no
event more than ten (10) days prior to the expiration thereof), the ABL Agent
may take, for the benefit of the ABL Credit Parties, one or more of the
following actions in respect of the ABL Event of Default that was the subject of
the notice giving rise to such Remedy Standstill Period at the same or different
times:

(1) the Exercise of Any Secured Creditor Remedies with respect to the Term
Priority Collateral (including, without limitation, foreclosure upon and taking
possession of the Term Priority Collateral); provided, however, that until the
date on which the Discharge of Term Obligations has occurred, the ABL Agent will
not commence or continue the Exercise of Any Secured Creditor Remedies or seek
or continue remedies under the ABL Documents on account of the Term Priority
Collateral so long as the Term Agent is diligently pursuing in good faith the
exercise of its enforcement rights and remedies against all or a material
portion of the Term Priority Collateral; and

(2) the exercise of any and all other remedies under the ABL Documents and
applicable law available to the ABL Credit Parties with respect to the Term
Priority Collateral, including the notification of account debtors or other
Persons obligated on Term Priority Collateral of the assignment of any Loan
Party’s accounts receivable to the Term Agent and the ABL Agent, all subject to
the proviso in Section 2.3(b)(1) above.

(c) Until the Discharge of ABL Obligations, all Proceeds of ABL Priority
Collateral received by the Term Agent shall be turned over to the ABL Agent for
prompt application in accordance with Section 4.1(b) hereof, or, to the extent
that the Term Agent is entitled to apply such Proceeds to the Term Obligations
pursuant to the terms of this Agreement, applied promptly by the Term Agent in
accordance with Section 4.1(c). This Section 2.3 shall not be construed to in
any way limit or impair the rights of the Term Agent to join (but not control or
object to in any way) any foreclosure or other Exercise of Secured Creditor
Remedies with respect to the Collateral initiated by the ABL Agent, so long as
it does not delay or interfere in any material respect with the exercise by the
ABL Credit Parties of their respective rights as provided in this Agreement.

(d) Until the Discharge of Term Obligations, all Proceeds of Term Priority
Collateral received by the ABL Agent shall be turned over to the Term Agent for
prompt application in accordance with Section 4.1(c) hereof, or, to the extent
that the ABL Agent is entitled to apply such Proceeds to the ABL Obligations
pursuant to the terms of this Agreement, applied promptly by the ABL Agent in
accordance with Section 4.1(b). This Section 2.3 shall not be construed to in
any way limit or impair the rights of the ABL Agent to join (but not control or
object to in any way) any foreclosure or other Exercise of Secured Creditor
Remedies with respect to the Collateral initiated by the Term Agent, so long as
it does not delay or interfere in any material respect with the exercise by the
Term Credit Parties of their respective rights as provided in this Agreement.

(e) Nothing contained herein shall impair the Term Agent’s or any Term Credit
Party’s rights (i) to exercise any remedies against any of the Term Loan Parties
or the Collateral (other than any remedies against any ABL Priority Collateral)
pursuant to the Term Documents; (ii) to accelerate any of the Term Obligations;
(iii) to make demand upon any Loan Party or any other Person liable on the Term
Obligations; (iv) to institute a lawsuit to collect its debt; (v) to exercise
any of its rights or remedies with respect to the ABL Priority Collateral as and
when permitted by Section 2.3(a), (vi) to file a claim or statement of interest
with respect to the Term Obligations; (vii) to take any action (not adverse to
the priority and perfection status of, and validity and value of, the Liens of
the ABL Agent, or the rights of the ABL Agent to exercise remedies in respect
thereof) in order to create, perfect, preserve or

 

18



--------------------------------------------------------------------------------

protect (but not enforce) its Lien on the Collateral subject to the other terms
of this Agreement; (viii) to file any necessary responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any Person objecting to or otherwise seeking the disallowance
of the claims of the Term Credit Parties, including, without limitation, any
claims secured by the Collateral, if any, in each case not otherwise in
contravention of the terms of this Agreement; (ix) to exercise any rights or
remedies available to unsecured creditors or file any pleadings, objections,
motions or agreements which assert rights or interests available to unsecured
creditors of the Loan Parties arising under the Term Documents, any Insolvency
Proceeding or applicable non-bankruptcy law, in each case, to the extent not
otherwise prohibited by the terms of this Agreement and not otherwise
inconsistent with the terms of this Agreement; and (x) to vote on any plan of
reorganization, arrangement or compromise or any proposal, file any proof of
claim, make other filings and make any arguments and motions in any Insolvency
Proceeding that are, in each case, not otherwise prohibited by the terms of this
Agreement.

(f) Nothing contained herein shall impair the ABL Agent’s or any ABL Credit
Party’s rights (i) to exercise any remedies against any of the Loan Parties or
the Collateral (other than any remedies against any Term Priority Collateral)
pursuant to the ABL Documents; (ii) to accelerate any of the ABL Obligations;
(iii) to make demand upon any Loan Party or any other Person liable on the ABL
Obligations; (iv) to institute a lawsuit to collect its debt, including the
filing, or participation in a filing, of any involuntary bankruptcy petition in
respect to any Loan Party; (v) to exercise any of its rights or remedies with
respect to the Term Priority Collateral as and when permitted by Section 2.3(b),
(vi) to file a claim or statement of interest with respect to the ABL
Obligations; (vii) to take any action (not adverse to the priority and
perfection status of, and validity and value of, the Liens of the Term Agent, or
the rights of the Term Agent to exercise remedies in respect thereof) in order
to create, perfect, preserve or protect its Lien on the Collateral subject to
the other terms of this Agreement; (viii) to file any necessary responsive or
defensive pleadings in opposition to any motion, claim, adversary proceeding or
other pleading made by any Person objecting to or otherwise seeking the
disallowance of the claims of the ABL Credit Parties, including, without
limitation, any claims secured by the Collateral, if any, in each case not
otherwise in contravention of the terms of this Agreement; (ix) to exercise any
rights or remedies available to unsecured creditors or file any pleadings,
objections, motions or agreements which assert rights or interests available to
unsecured creditors of the Loan Parties arising under the ABL Documents, any
Insolvency Proceeding or applicable non-bankruptcy law, in each case, to the
extent not otherwise prohibited by the terms of this Agreement and not otherwise
inconsistent with the terms of this Agreement; and (x) to vote on any plan of
reorganization, arrangement or compromise or any proposal, file any proof of
claim, make other filings and make any arguments and motions in any Insolvency
Proceeding that are, in each case, not otherwise prohibited by the terms of this
Agreement.

Section 2.4. Release of Liens.

(a) In the event of (A) any private or public sale of all or any portion of the
ABL Priority Collateral in connection with any Exercise of Secured Creditor
Remedies by the ABL Agent or by any of the Loan Parties with the consent of the
ABL Agent after the occurrence and during the continuance of an ABL Event of
Default, or (B) any other sale, transfer or other disposition of all or any
portion of the ABL Priority Collateral (other than in connection with a
refinancing as described in Section 5.2(c)), so long as such sale, transfer or
other disposition is then permitted by the ABL Documents or consented to by the
requisite ABL Lenders (and is then permitted by the Term Documents without
giving effect to any amendments thereof which are more restrictive than those
provisions in effect on the date hereof), the Term Agent agrees, on behalf of
itself and the Term Lenders that such sale, transfer or other disposition will
be free and clear of the Liens on such ABL Priority Collateral securing the Term
Obligations, and the Term Agent’s and the Term Credit Parties’ Liens with
respect to the ABL Priority Collateral so sold, transferred, or disposed shall
terminate and be automatically released without further action concurrently
with, and to the same extent as, the release of the ABL Credit Parties’ Liens on
such

 

19



--------------------------------------------------------------------------------

ABL Priority Collateral; provided that, the ABL Agent shall have furnished the
Term Agent with seven days prior written notice of any such disposition;
provided further that, for the avoidance of doubt, the Term Credit Parties’
Liens in respect of the Proceeds of such ABL Priority Collateral so sold,
transferred, or disposed shall continue to exist to the same extent, and with
the same relative priorities, as the ABL Credit Parties’ Liens on such Proceeds;
and provided, further, that to the extent Proceeds are required to repay
obligations, such Proceeds shall be applied in accordance with Section 4.1(b).
In furtherance of, and subject to, the foregoing, the Term Agent agrees that it
will promptly execute any and all Lien releases or other documents reasonably
requested by the ABL Agent in connection therewith. The Term Agent hereby
appoints the ABL Agent and any officer or duly authorized person of the ABL
Agent, with full power of substitution, as its true and lawful attorney-in-fact
with full irrevocable power of attorney to be exercised if the Term Agent does
not take such action within five (5) days after written notice, in the place and
stead of the Term Agent and in the name of the Term Agent or in the ABL Agent’s
own name, from time to time, in the ABL Agent’s sole discretion, for the
purposes of carrying out the terms of this paragraph, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments as may be necessary or desirable to accomplish the purposes of this
paragraph, including any financing statements, endorsements, assignments,
releases or other documents or instruments of transfer (which appointment, being
coupled with an interest, is irrevocable).

(b) In the event of (A) any private or public sale of all or any portion of the
Term Priority Collateral in connection with any Exercise of Secured Creditor
Remedies by or with the consent of the Term Agent after the occurrence and
during the continuance of a Term Loan Event of Default, or (B) any other sale,
transfer or other disposition of all or any portion of the Term Priority
Collateral (other than in connection with a refinancing as described in
Section 5.2(c)), so long as such sale, transfer or other disposition is then
permitted by the Term Documents or consented to by the requisite Term Lenders
(and is then permitted by the ABL Documents without giving effect to any
amendments thereof which are more restrictive than those provisions in effect on
the date hereof), the ABL Agent agrees, on behalf of itself and the ABL Lenders,
that such sale, transfer or disposition will be free and clear of the Liens on
such Term Priority Collateral securing the ABL Obligations and the ABL Agent’s
and the ABL Credit Parties’ Liens with respect to the Term Priority Collateral
so sold, transferred, or disposed shall terminate and be automatically released
without further action concurrently with, and to the same extent as, the release
of the Term Credit Parties’ Liens on such Term Priority Collateral; provided
that, the Term Agent shall have furnished the ABL Agent with seven days prior
written notice of any such disposition; provided further that, for the avoidance
of doubt, the ABL Agent’s and the ABL Credit Parties’ Liens in respect of the
Proceeds of such Term Priority Collateral so sold, transferred, or disposed
shall continue to exist to the same extent, and with the same relative
priorities, as the Term Credit Parties’ Liens on such Proceeds; and provided,
further, that to the extent Proceeds are required to repay obligations, such
Proceeds shall be applied in accordance with Section 4.1(c). In furtherance of,
and subject to, the foregoing, the ABL Agent agrees that it will promptly
execute any and all Lien releases or other documents reasonably requested by the
Term Agent in connection therewith. The ABL Agent hereby appoints the Term Agent
and any officer or duly authorized person of the Term Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney to be exercised if the ABL Agent does not take such action
within five (5) days after written notice, in the place and stead of the ABL
Agent and in the name of the ABL Agent or in the Term Agent’s own name, from
time to time, in the Term Agent’s sole discretion, for the purposes of carrying
out the terms of this paragraph, to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this paragraph, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

 

20



--------------------------------------------------------------------------------

Section 2.5. No New Liens. (a) Until the date upon which the Discharge of ABL
Obligations shall have occurred, the parties hereto agree that it is the
anticipation of the parties, that none of Term Agent or any Term Credit Party
shall acquire or hold any Lien on any assets securing any Term Obligations which
assets are not also subject to the Lien of ABL Agent under the ABL Documents. If
any of Term Agent or Term Credit Party shall nonetheless acquire or hold any
Lien on any assets of any Loan Party securing any Term Obligations which assets
are not also subject to the Lien of ABL Agent under the ABL Documents, then Term
Agent (or the relevant Term Credit Party) shall, without the need for any
further consent of any other Term Credit Party or any Loan Party and
notwithstanding anything to the contrary in any other Term Document, be deemed
to also hold and have held such Lien as agent or bailee for the benefit of ABL
Agent and the other ABL Credit Parties as security for the ABL Obligations
(subject to the lien priority set forth in Section 2.1 and the other terms
hereof) and shall promptly notify ABL Agent in writing of the existence of such
Lien upon becoming aware thereof.

(b) Until the date upon which the Discharge of Term Obligations shall have
occurred, the parties hereto agree that it is the anticipation of the parties
that none of ABL Agent or any ABL Credit Party shall acquire or hold any Lien on
any assets securing any ABL Obligations which assets are not also subject to the
Lien of Term Agent under the Term Documents. If any of ABL Agent or ABL Credit
Party shall nonetheless acquire or hold any Lien on any assets of any Loan Party
securing any ABL Obligations which assets are not also subject to the Lien of
Term Agent under the Term Documents, then ABL Agent (or the relevant ABL Credit
Party) shall, without the need for any further consent of any other ABL Credit
Party or any Loan Party and notwithstanding anything to the contrary in any
other ABL Document, be deemed to also hold and have held such Lien as agent or
bailee for the benefit of Term Agent and the other Term Credit Parties as
security for the Term Obligations (subject to the lien priority set forth in
Section 2.1 and the other terms hereof) and shall promptly notify Term Agent in
writing of the existence of such Lien upon becoming aware thereof.

(c) To effectuate the foregoing sharing of Liens, each of ABL Agent and Term
Agent agrees that the documentation evidencing or perfecting the Collateral
granted to it in which the other Agent has not received a direct grant of a Lien
shall explicitly include provisions granting each Agent a Lien thereon, and,
with respect to any ABL Priority Collateral, furnishing the ABL Agent with
“control” (as defined in the Uniform Commercial Code), to the extent applicable.

Section 2.6. Waiver of Marshalling.

(a) Until the Discharge of ABL Obligations, the Term Agent, on behalf of itself
and the Term Credit Parties, agrees not to assert and hereby waives, to the
fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the ABL Priority Collateral or any other similar
rights a junior secured creditor may have under applicable law.

(b) Until the Discharge of Term Obligations, the ABL Agent, on behalf of itself
and the ABL Credit Parties, agrees not to assert and hereby waives, to the
fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Term Priority Collateral or any other similar
rights a junior secured creditor may have under applicable law.

 

21



--------------------------------------------------------------------------------

ARTICLE 3.

ACTIONS OF THE PARTIES

Section 3.1. Certain Actions Permitted. The Term Agent and the ABL Agent may
make such demands or file such claims in respect of the Term Obligations or the
ABL Obligations, as applicable, as are necessary to prevent the waiver or bar of
such claims under applicable statutes of limitations or other statutes, court
orders, or rules of procedure at any time. Nothing in this Agreement shall
prohibit the receipt by the Term Agent or any Term Credit Party of the payments
of interest, principal and other amounts owed in respect of the Term Obligations
so long as such receipt is not the direct or indirect result of the exercise by
the Term Agent or any Term Credit Party of rights or remedies as a secured
creditor (including set-off) with respect to ABL Priority Collateral or
enforcement in contravention of this Agreement of any Lien held by any of them.
Nothing in this Agreement shall prohibit the receipt by the ABL Agent or any ABL
Credit Party of the payments of interest, principal and other amounts owed in
respect of the ABL Obligations so long as such receipt is not the direct or
indirect result of the exercise by the ABL Agent or any ABL Credit Party of
rights or remedies as a secured creditor (including set-off) with respect to
Term Priority Collateral or enforcement in contravention of this Agreement of
any Lien held by any of them.

Section 3.2. Agent for Perfection. The ABL Agent, for and on behalf of itself
and each ABL Credit Party, and the Term Agent, for and on behalf of itself and
each Term Credit Party, as applicable, each acknowledge and agree to hold all
Control Collateral in its respective possession, custody, or control (or in the
possession, custody, or control of agents or bailees for either, including,
without limitation, landlords, freight forwarders and other bailees) as agent
for the benefit of, and on behalf of, the other solely for the purpose of
perfecting the security interest granted to each in such Collateral, subject to
the terms and conditions of this Section 3.2. None of the ABL Agent, the ABL
Credit Parties, the Term Agent, or the Term Credit Parties, as applicable, shall
have any obligation whatsoever to the others to assure that the Collateral is
genuine or owned by any relevant Loan Party or any other Person or to preserve
rights or benefits of any Person. The duties or responsibilities of the ABL
Agent and the Term Agent under this Section 3.2 are and shall be limited solely
to holding or maintaining control of the Control Collateral as agent for the
other Party for purposes of perfecting the Lien held by the Term Agent or the
ABL Agent, as applicable. The ABL Agent is not and shall not be deemed to be a
fiduciary of any kind for the Term Credit Parties or any other Person. Without
limiting the generality of the foregoing, the ABL Credit Parties shall not be
obligated to see to the application of any Proceeds of the Term Priority
Collateral deposited into any Deposit Account or be answerable in any way for
the misapplication thereof, except as expressly set forth in Section 3.7. The
Term Agent is not and shall not be deemed to be a fiduciary of any kind for the
ABL Credit Parties, or any other Person.

Section 3.3. Sharing of Information and Access; Notices of Default.

(a) In the event that the ABL Agent shall, in the exercise of its rights under
the ABL Collateral Documents or otherwise, receive possession or control of any
books and records of any Term Loan Party which contain information identifying
or pertaining to the Term Priority Collateral, the ABL Agent shall, upon request
from the Term Agent and as promptly as practicable thereafter, either make
available to the Term Agent such books and records for inspection and
duplication or provide to the Term Agent copies thereof. In the event that the
Term Agent shall, in the exercise of its rights under the Term Collateral
Documents or otherwise, receive possession or control of any books and records
of any ABL Loan Party which contain information identifying or pertaining to any
of the ABL Priority Collateral, the Term Agent shall, upon request from the ABL
Agent and as promptly as practicable thereafter, either make available to the
ABL Agent such books and records for inspection and duplication or provide the
ABL Agent copies thereof.

(b) Each Agent shall give to the other Agent concurrently with the giving
thereof to any Loan Party (a) a copy of any written notice by such Agent of an
ABL Event of Default or a Term Loan Event of Default, as the case may be, or a
written notice of demand for payment from any Loan Party and (b) a copy of any
written notice sent by such Agent to any Loan Party stating such Agent’s
intention to exercise any material enforcement rights or remedies against such
Loan Party, including

 

22



--------------------------------------------------------------------------------

written notice pertaining to any foreclosure on all or any material part of its
Liens or other judicial or non-judicial remedy in respect thereof, and any legal
process served or filed in connection therewith; provided that the failure of
any Agent to give such required notice shall not result in any liability to such
Agent or affect the enforceability of any provision of this Agreement, including
the relative priorities of the Liens of the Agents and Credit Parties as
provided herein, and shall not affect the validity or effectiveness of any such
notice as against any Loan Party or of any action taken pursuant to such notice
or in relation to the events giving rise thereto; provided, further, that the
foregoing shall not in any way impair any claims that any Agent may have against
the other Agent as a result of any failure to provide any notice in connection
with a foreclosure against the Collateral as may be required under applicable
law. Without limiting the foregoing, for purposes of determining Eligible
Customer List and Marketing Receivables which may be included in the ABL
Borrowing Base, Term Agent shall notify ABL Agent of the occurrence of any event
of default arising under Section 8.01(a) or 8.01(f) of the Term Loan Agreement.

(c) Each Agent shall promptly provide to the other Agent copies of all
collateral reports, appraisals, results of field examinations and physical
inventories that it receives. Notwithstanding anything to the contrary contained
in the Term Documents, as long as the ABL Agent shares the results of inventory
appraisals and field examinations, the Term Agent shall not conduct inventory
appraisals or undertake field examinations. From and after the date hereof, the
ABL Agent agrees that it shall undertake such inventory appraisal(s) and
commercial finance examination(s) consistent with and as provided in
Section 6.10 of the ABL Credit Agreement; provided, that to the extent that the
ABL Agent does not cause inventory appraisal(s) and/or commercial finance
examination(s) to be conducted at the times provided under the ABL Credit
Agreement (other than appraisals and commercial finance examinations which may
be undertaken in the Permitted Discretion of the ABL Agent and at the expense of
the ABL Credit Parties), the Term Agent may engage the most recent appraiser or
examiner that had previously been engaged by the ABL Agent for such purposes, as
applicable, or an appraiser or examiner reasonably satisfactory to the ABL Agent
to do so. Upon receipt of any such inventory appraisal and/or commercial finance
examination from the Term Agent, the ABL Agent shall in good faith consult with
the Term Agent, and in the case of any such inventory appraisal, if the Net
Recovery Percentage (as such term is defined in the ABL Credit Agreement as in
effect on the date hereof) of inventory set forth in such appraisal is lower
than the Net Recovery Percentage then in use by the ABL Agent with respect to
the determination of the portion of the ABL Borrowing Base arising out of
inventory, the ABL Agent shall from and after its receipt of such appraisal from
the Term Agent use the Net Recovery Percentage of inventory set forth in such
appraisal. The Loan Parties irrevocably by their execution of the acknowledgment
hereto, (i) authorize the ABL Agent and Term Agent to conduct any appraisals and
commercial finance examinations required by this Section 3.3(c), (ii) agree to
the use of such appraisals and commercial finance examinations as contemplated
hereby (including, without limitation, for determinations with respect to the
ABL Borrowing Base (including, without limitation, the eligibility of assets for
inclusion in the ABL Borrowing Base), Receivables Reserves, Inventory Reserves,
and other Reserves (as defined in the ABL Credit Agreement) implemented with
respect thereto), and to the use of such appraisals and commercial finance
examinations as contemplated hereby (including, without limitation, for
determinations with respect to the Term Borrowing Base), and (iii) agree that
the Loan Parties shall reimburse the ABL Agent (or the Term Agent, if
applicable) for any and all costs and expenses of such appraisals and commercial
finance examinations to the extent required by the ABL Credit Agreement (or the
Term Loan Agreement, if applicable).

(d) The ABL Agent, for itself and the other ABL Credit Parties, agrees that if a
Cash Dominion Event occurs and is continuing and the ABL Agent does not promptly
send the requisite “Activation Notices” to Blocked Account Banks (as such term
is defined in the Term Loan Agreement) and securities intermediaries, the ABL
Agent shall do so within five (5) Business Days following receipt of the Term
Agent’s written request therefor, in each case subject to any restrictions or
limitations under applicable law; provided, that nothing contained herein shall
require the ABL Agent to undertake or refrain from undertaking any action which
would violate the provisions of any ABL Collateral Document.

 

23



--------------------------------------------------------------------------------

Section 3.4. Insurance. Proceeds of Collateral include insurance proceeds and,
therefore, the Lien Priority shall govern the ultimate disposition of casualty
insurance proceeds. The ABL Agent and the Term Agent shall each be named as
additional insured or loss payee, as applicable, with respect to all insurance
policies relating to the Collateral. Prior to the Discharge of ABL Obligations,
the ABL Agent shall have the sole and exclusive right, as against the Term
Agent, to adjust settlement of insurance claims in a commercially reasonable
manner in the event of any covered loss, theft or destruction of ABL Priority
Collateral. Prior to the Discharge of Term Obligations, the Term Agent shall
have the sole and exclusive right, as against the ABL Agent, to adjust
settlement of insurance claims in a commercially reasonable manner in the event
of any covered loss, theft or destruction of Term Priority Collateral. If any
insurance claim includes both ABL Priority Collateral and Term Priority
Collateral, the insurer will not settle such claim separately with respect to
ABL Priority Collateral and Term Priority Collateral, and if the Parties are
unable after negotiating in good faith to agree on the settlement for such
claim, either Party may apply to a court of competent jurisdiction to make a
determination as to the settlement of such claim, and the court’s determination
shall be binding upon the Parties. All Proceeds of such insurance shall be
remitted to the ABL Agent or the Term Agent, as the case may be, and each of the
Term Agent and ABL Agent shall cooperate (if necessary) in a reasonable manner
in effecting the payment of insurance proceeds in accordance with Section 4.1
hereof.

Section 3.5. No Additional Rights For the Loan Parties Hereunder. If any ABL
Credit Party or Term Credit Party shall enforce its rights or remedies in
violation of the terms of this Agreement, the Loan Parties shall not be entitled
to use such violation as a defense to any action by any ABL Credit Party or Term
Credit Party, nor to assert such violation as a counterclaim or basis for set
off or recoupment against any ABL Credit Party or Term Credit Party.

Section 3.6. Inspection and Access Rights. (a) Without limiting any rights the
ABL Agent or any other ABL Credit Party may otherwise have under applicable law
or by agreement, in the event of any liquidation (including, without limitation,
by means of a sale pursuant to Section 363 of the Bankruptcy Code) of the ABL
Priority Collateral (or any other Exercise of Any Secured Creditor Remedies by
the ABL Agent) and whether or not the Term Agent or any other Term Credit Party
has commenced and is continuing the Exercise of Any Secured Creditor Remedies of
the Term Agent, the ABL Agent or any other Person (including any ABL Loan Party)
acting with the consent, or on behalf, of the ABL Agent, shall have the right
(i) during normal business hours on any Business Day, to access ABL Priority
Collateral that (x) is stored or located in or on, (y) has become an accession
with respect to (within the meaning of Section 9-335 of the Uniform Commercial
Code), or (z) has been commingled with (within the meaning of Section 9-336 of
the Uniform Commercial Code), Term Priority Collateral, and (ii) during the Use
Period shall have the right to use the Term Priority Collateral (including,
without limitation, Equipment, Fixtures, Intellectual Property and Real
Property), each of the foregoing in order to assemble, inspect, copy or download
information stored on, take actions to perfect its Lien on, complete a
production run of Inventory involving, take possession of, move, prepare and
advertise for sale, sell (by public auction, private sale or a “store closing”,
“going out of business” or similar sale, whether in bulk, in lots or to
customers in the ordinary course of business or otherwise and which sale may
include augmented Inventory of the same type sold in any ABL Loan Party’s
business), store or otherwise deal with the ABL Priority Collateral, in each
case without the involvement of or interference by any Term Credit Party or
liability to any Term Credit Party. In the event that any ABL Credit Party has
commenced and is continuing the Exercise of Any Secured Creditor Remedies with
respect to any ABL Priority Collateral or any other sale or liquidation of the
ABL Priority Collateral has been commenced by an ABL Loan Party (with the
consent of the ABL Agent), the Term Agent may not sell, assign or otherwise
transfer the related Term Priority Collateral prior to the expiration of the Use
Period, unless the purchaser, assignee or transferee thereof agrees to be bound
by the provisions of this Section 3.6.

 

24



--------------------------------------------------------------------------------

(b) In furtherance of the ABL Agent’s rights under Section 3.6(a), prior to the
earlier of the Discharge of the ABL Obligations or the termination of the Use
Period, the Term Agent (i) shall, to the extent permitted by law, permit the ABL
Agent and its agents or representatives at the ABL Agent’s option to use, on a
non-exclusive, royalty free basis, any of the Intellectual Property as is or may
be necessary for the ABL Agent to sell or otherwise liquidate the ABL Priority
Collateral during the Use Period and (ii) hereby grants, to the extent it has
the rights to do so, to the ABL Agent a non-exclusive, irrevocable,
royalty-free, worldwide license to use any and all Intellectual Property as is
or may be necessary to sell or otherwise liquidate the ABL Priority Collateral.
The Term Agent (i) acknowledges and consents to the grant to the ABL Agent by
the Loan Parties on the date hereof of a continuing, limited, non-exclusive
royalty-free license for such use at any time prior to the earlier of the
Discharge of the ABL Obligations or the termination of the Use Period (the
“Effective Date License”) and (ii) agrees that its Liens on the Term Priority
Collateral shall be subject to the Effective Date License. Furthermore, the Term
Agent agrees that, in connection with any foreclosure sale conducted by the Term
Agent in respect of the Intellectual Property, (x) any notice required to be
given by the Term Agent in connection with such foreclosure shall contain an
acknowledgement that the Term Agent’s Lien is subject to the Effective Date
License, and (y) the Term Agent shall deliver a copy of the Effective Date
License to any purchaser at such foreclosure and provide written notice to such
purchaser that the Term Agent’s Lien and the purchaser’s rights in the such
transferred Collateral are subject to the Effective Date License.

(c) During the period of actual occupation, use and/or control by the ABL Credit
Parties and/or the ABL Agent (or their respective employees, agents, advisers
and representatives) of any Term Priority Collateral, the ABL Credit Parties and
the ABL Agent shall be obligated to repair at their expense any physical damage
(but not any diminution in value) to such Term Priority Collateral resulting
directly from such occupancy, use or control, and to leave such Term Priority
Collateral in substantially the same condition as it was at the commencement of
such occupancy, use or control, ordinary wear and tear excepted. The ABL Agent
and the ABL Credit Parties agree not to disable or terminate the use of any
domain names or URLs or to use the Trademarks in a manner that infringes upon
third party rights. Notwithstanding the foregoing, in no event shall the ABL
Credit Parties or the ABL Agent have any liability to the Term Credit Parties
and/or to the Term Agent pursuant to this Section 3.6 as a result of any
condition (including any environmental condition, claim or liability) on or with
respect to the Term Priority Collateral existing prior to the date of the
exercise by the ABL Credit Parties (or the ABL Agent, as the case may be) of
their rights under this Section 3.6 and the ABL Credit Parties shall have no
duty or liability to maintain the Term Priority Collateral in a condition or
manner better than that in which it was maintained prior to the use thereof by
the ABL Credit Parties, or for any diminution in the value of the Term Priority
Collateral that results from ordinary wear and tear resulting from the use of
the Term Priority Collateral by the ABL Credit Parties in the manner and for the
time periods specified under this Section 3.6. Without limiting the rights
granted in this Section 3.6, the ABL Credit Parties and the ABL Agent shall
cooperate with the Term Credit Parties and/or the Term Agent in connection with
any efforts made by the Term Credit Parties and/or the Term Agent to sell the
Term Priority Collateral.

(d) Except as set forth in Section 3.6(c), the ABL Agent and the ABL Credit
Parties shall not be obligated to pay any amounts to the Term Agent or the Term
Credit Parties (or any person claiming by, through or under the Term Credit
Parties, including any purchaser of the Term Priority Collateral) or to the ABL
Loan Parties, for or in respect of the use by the ABL Agent and the ABL Credit
Parties of the Term Priority Collateral or the Effective Date License prior to
the termination of the Use Period.

 

25



--------------------------------------------------------------------------------

(e) The ABL Credit Parties shall (i) use the Term Priority Collateral in
accordance with applicable law; (ii) insure for damage to property and liability
to persons, including property and liability insurance for the benefit of the
Term Credit Parties; and (iii) indemnify the Term Credit Parties from any claim,
loss, damage, cost or liability arising directly from the ABL Credit Parties’
use of the Term Priority Collateral (except for those arising from the gross
negligence or willful misconduct of any Term Credit Party).

(f) The Term Agent and the other Term Credit Parties shall not hinder or
obstruct the ABL Agent and the other ABL Credit Parties from exercising the
rights described in Section 3.6(a) hereof.

(g) Subject to the terms hereof, the Term Agent may advertise and conduct public
auctions or private sales of the Term Priority Collateral without notice (except
as required by applicable law) to any ABL Credit Party, the involvement of or
interference by any ABL Credit Party or liability to any ABL Credit Party as
long as, in the case of an actual sale, the respective purchaser assumes and
agrees to the obligations of the Term Agent and the Term Credit Parties under
this Section 3.6.

Section 3.7. Tracing of and Priorities in Proceeds. The ABL Agent, for itself
and on behalf of the ABL Credit Parties, and the Term Agent, for itself and on
behalf of the Term Credit Parties, further agree that any Proceeds of
Collateral, whether or not deposited in Deposit Accounts subject to control
agreements, which are used by any Loan Party to acquire other property which is
Collateral shall not (solely as between the Agents and the Credit Parties) be
treated as Proceeds of Collateral for purposes of determining the relative
priorities in the Collateral which was so acquired. Unless and until all
Obligations shall have been paid in full, (a) any payment received in
contravention of this Agreement or (b) any Collateral or proceeds thereof not
constituting its Priority Collateral received by any Agent in connection with
the Exercise of Secured Creditor Remedies shall be segregated and held in trust
and forthwith paid over to the applicable Agent in accordance with the
provisions of Section 2.1, in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct.
Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, the ABL Agent is hereby permitted to deem all collections
and payments deposited in any Deposit Account (other than Term Loan Priority
Accounts), lockbox, securities accounts, commodity accounts, or the
Administrative Agent’s Account to be proceeds of ABL Priority Collateral and no
such funds credited to and such account shall be subject to disgorgement or be
deemed to be held in trust by the ABL Agent for the benefit of the Term Agent
and other Term Credit Parties; provided that with respect to any such funds that
are proceeds of Term Priority Collateral credited to any such account (i) which
funds are known by the loan officers of the ABL Agent responsible for the daily
administration of the ABL Credit Agreement to be proceeds of Term Priority
Collateral prior to the application of such funds by the ABL Agent to the ABL
Obligations and a subsequent credit extension under the ABL Credit Agreement, or
(ii) which are identified in a Term Loan Cash Proceeds Notice (which shall be
effective with respect to the cash proceeds identified therein) received by the
ABL Agent prior to the application of such funds by the ABL Agent to the ABL
Obligations and a subsequent credit extension under the ABL Credit Agreement, to
the extent permitted by applicable law, the ABL Agent shall turn over any
misdirected proceeds of the Term Priority Collateral to the Term Agent.

Section 3.8. Payments Over.

(a) So long as the Discharge of Term Obligations has not occurred, any Term
Priority Collateral or Proceeds thereof not constituting ABL Priority Collateral
received by the ABL Agent or any other ABL Credit Party in connection with the
exercise of any right or remedy (including set off) relating to the Term
Priority Collateral shall be segregated and held in trust and forthwith paid
over to the Term Agent for the benefit of the Term Credit Parties in the same
form as received, with any

 

26



--------------------------------------------------------------------------------

necessary endorsements or as a court of competent jurisdiction may otherwise
direct. The Term Agent is hereby authorized to make any such endorsements as
agent for the ABL Agent or any such other ABL Credit Parties. This authorization
is coupled with an interest and is irrevocable until such time as this Agreement
is terminated in accordance with its terms.

(b) So long as the Discharge of ABL Obligations has not occurred, any ABL
Priority Collateral or Proceeds thereof not constituting Term Priority
Collateral received by the Term Agent or any Term Credit Parties in connection
with the exercise of any right or remedy (including set off) relating to the ABL
Priority Collateral shall be segregated and held in trust and forthwith paid
over to the ABL Agent for the benefit of the ABL Credit Parties in the same form
as received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. The ABL Agent is hereby authorized to make
any such endorsements as agent for the Term Agent or any such Term Credit
Parties. This authorization is coupled with an interest and is irrevocable until
such time as this Agreement is terminated in accordance with its terms.

Section 3.9. Term Loan Reserve. Subject to the terms of this Section 3.9, the
ABL Agent shall impose and maintain the Term Loan Reserve as an Availability
Reserve (as defined in the ABL Loan Agreement) against the ABL Borrowing Base at
all times when the aggregate outstanding principal balance of the Term Loans (as
defined in the Term Loan Agreement) exceeds the Term Borrowing Base. For the
purposes of determining the Term Loan Reserve under the ABL Agreement, each of
the Term Loan Lenders, and Borrowers agrees that that the ABL Agent shall be
entitled to rely solely on the calculation thereof made by the Borrowers as
reflected in the most recent Borrowing Base Certificate delivered by the
Borrowers to the ABL Agent, unless the ABL Agent is notified in writing by the
Term Agent that such calculation is inaccurate and providing the ABL Agent with
the correct calculation of the Term Loan Reserve (“Term Loan Reserve Correction
Notice”), and, in such event, the ABL Agent shall be entitled to rely solely on
the calculation of the Term Loan Reserve made by the Term Loan Agent as
reflected in the Term Loan Reserve Correction Notice. ABL Agent shall promptly
(but in any event not later than two (2) Business Days thereafter) implement any
adjustments to the Term Loan Reserve as set forth in such Borrowing Base
Certificate or such Term Loan Reserve Correction Notice, as the case may be.
Each of the Term Credit Parties and the Loan Parties agrees that no ABL Credit
Party shall have any liability for relying on the calculation of the Term Loan
Reserve as set forth in a Borrowing Base Certificate delivered by the Loan
Parties or in the Term Loan Reserve Correction Notice delivered by the Term
Agent, as the case may be. Each of the Term Credit Parties and the Loan Parties
agrees that in the event of any discrepancy or dispute between the Term Credit
Parties and the Loan Parties as to the amount of the Term Loan Reserve, the ABL
Agent and ABL Credit Parties shall be entitled to rely solely on the calculation
of the Term Loan Reserve as determined by the Term Agent and shall have no
liability to any Person for doing so. Subject to the two (2) Business Day period
of time for the ABL Agent to implement any required adjustments, the ABL Agent
shall adjust the Term Loan Reserve under the ABL Credit Agreement as set forth
therein. In all cases, the ABL Borrowing Base shall be calculated based upon the
most recent Borrowing Base Certificate received by the ABL Agent pursuant to the
ABL Credit Agreement prior to funding of loans or advances by any ABL Credit
Party or the issuance, renewal or amendment of a letter of credit by an ABL
Lender.

Section 3.10. Appraisals . Subject to Section 3.3, the ABL Agent shall conduct
all field examinations, evaluations, and inventory appraisals in accordance with
the provisions of Section 6.10 of the ABL Credit Agreement and at the times
required therein and if the ABL Agent fails to exercise its right to conduct
such required field examinations, evaluations, and inventory appraisals, the
Term Agent, may direct the ABL Agent to take any or all of the actions set forth
in Section 6.10 of the ABL Credit Agreement, and the ABL Agent will take such
directed action.

 

27



--------------------------------------------------------------------------------

ARTICLE 4.

APPLICATION OF PROCEEDS

Section 4.1. Application of Proceeds.

(a) Revolving Nature of ABL Obligations. The Term Agent, for and on behalf of
itself and the Term Credit Parties, expressly acknowledges and agrees that
(i) the ABL Credit Agreement includes a revolving commitment, that in the
ordinary course of business the ABL Agent and the ABL Lenders will apply
payments and make advances thereunder, and that no application of any Collateral
or the release of any Lien pursuant to Section 2.4 by the ABL Agent upon any
portion of the ABL Priority Collateral in connection with a permitted
disposition by the ABL Loan Parties under any ABL Credit Agreement shall
constitute the Exercise of Secured Creditor Remedies under this Agreement;
(ii) the amount of the ABL Obligations that may be outstanding at any time or
from time to time may be increased or reduced and subsequently reborrowed, and
that the terms of the ABL Obligations may be modified, extended or amended from
time to time, and that the aggregate amount of the ABL Obligations may be
increased, replaced or refinanced (up to the Maximum ABL Facility Amount), in
each event, without notice to or consent by the Term Credit Parties and without
affecting the provisions hereof; and (iii) all ABL Priority Collateral and
amounts received by the ABL Agent prior to receipt of a Term Loan Cash Proceeds
Notice received by the ABL Agent may be applied, reversed, reapplied, credited,
or reborrowed, in whole or in part, to the ABL Obligations at any time;
provided, however, that from and after the date on which the ABL Agent (or any
ABL Credit Party) or the Term Agent (or any Term Credit Party) commences the
Exercise of Any Secured Creditor Remedies, all amounts received by the ABL Agent
or any ABL Lender shall be applied as specified in this Section 4.1. The Lien
Priority shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment, reborrowing, increase,
replacement, renewal, restatement or refinancing of either the ABL Obligations
or the Term Obligations, or any portion thereof.

(b) Application of Proceeds of ABL Priority Collateral. Subject to the
provisions of Section 2.1(c), the ABL Agent and the Term Agent hereby agree that
all ABL Priority Collateral, ABL Priority Proceeds and all other Proceeds
thereof, received by either of them (i) in connection with any Exercise of
Secured Creditor Remedies with respect to the ABL Priority Collateral, (ii) in
connection with the exercise of any right or remedy (including set off) relating
to the ABL Priority Collateral, or (iii) following the commencement of any
Insolvency Proceeding, in each case, shall be applied,

first, to the payment of reasonable costs and expenses of the ABL Agent in
connection with such Exercise of Secured Creditor Remedies,

second, to the payment of the ABL Obligations (other than the Excess ABL
Obligations) in accordance with the ABL Documents until the Discharge of ABL
Obligations (other than the Excess ABL Obligations) shall have occurred,

third, to the payment of the Term Obligations (other than the Excess Term
Obligations) in accordance with the Term Documents until the Discharge of Term
Obligations (other than the Excess Term Obligations) shall have occurred,

fourth, to the payment of the Excess ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred,

fifth, to the payment of the Excess Term Obligations in accordance with the Term
Documents until the Discharge of Term Obligations shall have occurred, and

sixth, the balance, if any, to the Loan Parties or as a court of competent
jurisdiction may direct.

 

28



--------------------------------------------------------------------------------

(c) Application of Proceeds of Term Priority Collateral. Subject to the
provisions of Section 2.1(c), the ABL Agent and the Term Agent hereby agree that
all Term Priority Collateral, Term Priority Proceeds and all other Proceeds
thereof, received by either of them (i) in connection with any Exercise of
Secured Creditor Remedies with respect to the Term Priority Collateral, (ii) in
connection with the exercise of any right or remedy (including set off) relating
to the Term Priority Collateral, or (iii) following the commencement of any
Insolvency Proceeding, in each case, shall be applied,

first, to the payment of reasonable costs and expenses of the Term Agent in
connection with such Exercise of Secured Creditor Remedies,

second, to the payment of the Term Obligations (other than the Excess Term
Obligations) in accordance with the Term Documents until the Discharge of Term
Obligations (other than the Excess Term Obligations) shall have occurred,

third, to the payment of the ABL Obligations (other than the Excess ABL
Obligations) in accordance with the ABL Documents until the Discharge of ABL
Obligations (other than the Excess ABL Obligations) shall have occurred,

fourth, to the payment of the Excess Term Obligations in accordance with the
Term Documents until the Discharge of Term Obligations shall have occurred,

fifth, to the payment of the Excess ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred, and

sixth, the balance, if any, to the Loan Parties or as a court of competent
jurisdiction may direct.

(d) Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, the ABL Agent shall have no obligation or
liability to the Term Agent or to any Term Credit Party, and the Term Agent
shall have no obligation or liability to the ABL Agent or any ABL Credit Party,
regarding the adequacy of any Proceeds or for any action or omission, except
solely for an action or omission that breaches the express obligations
undertaken by each Party under the terms of this Agreement. Notwithstanding
anything to the contrary herein contained, none of the Parties hereto waives any
claim that it may have against a Credit Party on the grounds that any sale,
transfer or other disposition or any collection by the Credit Party was not
commercially reasonable in every respect as required by the Uniform Commercial
Code.

(e) Turnover of Collateral After Discharge. Upon the Discharge of ABL
Obligations, the ABL Agent shall deliver to the Term Agent or shall execute such
documents as the Term Agent may reasonably request (at the expense of the Loan
Parties) to enable the Term Agent to have control over any Control Collateral
still in the ABL Agent’s possession, custody, or control in the same form as
received with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct. Upon the Discharge of Term Obligations, the
Term Agent shall deliver to the ABL Agent or shall execute such documents as the
ABL Agent may reasonably request (at the expense of the relevant Loan Parties)
to enable the ABL Agent to have control over any Control Collateral still in the
Term Agent’s possession, custody or control in the same form as received with
any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct.

 

29



--------------------------------------------------------------------------------

Section 4.2. Specific Performance. Each of the ABL Agent and the Term Agent is
hereby authorized to demand specific performance of this Agreement, whether or
not any relevant Loan Party shall have complied with any of the provisions of
any of the Credit Documents, at any time when the other Party shall have failed
to comply with any of the provisions of this Agreement applicable to it. Each of
the ABL Agent, for and on behalf of itself and the ABL Credit Parties, and the
Term Agent, for and on behalf of itself and the Term Credit Parties, hereby
irrevocably waives any defense based on the adequacy of a remedy at law that
might be asserted as a bar to such remedy of specific performance.

ARTICLE 5.

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

Section 5.1. Notice of Acceptance and Other Waivers.

(a) All ABL Obligations at any time made or incurred by any Loan Party shall be
deemed to have been made or incurred in reliance upon this Agreement, and the
Term Agent, on behalf of itself and the Term Credit Parties, hereby waives
notice of acceptance, or proof of reliance by the ABL Agent or any ABL Credit
Party of this Agreement, and notice of the existence, increase, renewal,
extension, accrual, creation, or non-payment of all or any part of the ABL
Obligations. All Term Obligations at any time made or incurred by any Loan Party
shall be deemed to have been made or incurred in reliance upon this Agreement,
and the ABL Agent, on behalf of itself and the ABL Credit Parties, hereby waives
notice of acceptance, or proof of reliance, by the Term Agent or any Term Credit
Party of this Agreement, and notice of the existence, increase, renewal,
extension, accrual, creation, or non-payment of all or any part of the Term
Obligations.

(b) None of the ABL Agent, any ABL Credit Party, or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the ABL Agent or any ABL
Credit Party honors (or fails to honor) a request by any Borrower for an
extension of credit pursuant to any ABL Credit Agreement or any of the other ABL
Documents, whether the ABL Agent or any ABL Credit Party has knowledge that the
honoring of (or failure to honor) any such request would constitute a default
under the terms of any Term Loan Agreement or any other Term Document or an act,
condition, or event that, with the giving of notice or the passage of time, or
both, would constitute such a default, or if the ABL Agent or any ABL Credit
Party otherwise should exercise any of its contractual rights or remedies under
any ABL Documents (subject to the terms and conditions hereof), neither the ABL
Agent nor any ABL Credit Party shall have any liability whatsoever to the Term
Agent or any Term Credit Party as a result of such action, omission, or exercise
(so long as any such exercise does not breach the terms and provisions of this
Agreement). The ABL Agent and the ABL Credit Parties shall be entitled to manage
and supervise their loans and extensions of credit under any ABL Credit
Agreement and any of the other ABL Documents as they may, in their sole
discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that the Term Agent or any of
the Term Credit Parties have in the Collateral, except as otherwise expressly
set forth in this Agreement. The Term Agent, on behalf of itself and the Term
Credit Parties, agrees that neither the ABL Agent nor any ABL Credit Party shall
incur any liability as a result of a sale, lease, license, application, or other
disposition of all or any portion of the Collateral or Proceeds thereof,
pursuant to the ABL Documents, so long as such disposition is conducted in
accordance with mandatory provisions of applicable law and does not breach the
provisions of this Agreement.

 

30



--------------------------------------------------------------------------------

(c) None of the Term Agent, any Term Credit Party or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the Term Agent or any Term
Credit Party honors (or fails to honor) a request by any Borrower for an
extension of credit pursuant to any Term Loan Agreement or any of the other Term
Documents, whether the Term Agent or any Term Credit Party has knowledge that
the honoring of (or failure to honor) any such request would constitute a
default under the terms of any ABL Credit Agreement or any other ABL Document or
an act, condition, or event that, with the giving of notice or the passage of
time, or both, would constitute such a default, or if the Term Agent or any Term
Credit Party otherwise should exercise any of its contractual rights or remedies
under the Term Documents (subject to the terms and conditions hereof), neither
the Term Agent nor any Term Credit Party shall have any liability whatsoever to
the ABL Agent or any ABL Credit Party as a result of such action, omission, or
exercise (so long as any such exercise does not breach the terms and provisions
of this Agreement). The Term Agent and the Term Credit Parties shall be entitled
to manage and supervise their loans under the Term Documents as they may, in
their sole discretion, deem appropriate, and may manage their loans without
regard to any rights or interests that the ABL Agent or any ABL Credit Party has
in the Collateral, except as otherwise expressly set forth in this Agreement.
The ABL Agent, on behalf of itself and the ABL Credit Parties, agrees that none
of the Term Agent or the Term Credit Parties shall incur any liability as a
result of a sale, lease, license, application, or other disposition of the
Collateral or any part or Proceeds thereof, pursuant to the Term Documents, so
long as such disposition is conducted in accordance with mandatory provisions of
applicable law and does not breach the provisions of this Agreement.

Section 5.2. Modifications to ABL Documents and Term Documents.

(a) The ABL Agent and the ABL Credit Parties may at any time and from time to
time and without the consent of or notice to the Term Agent or any Term Credit
Party, without incurring any liability to the Term Agent or any Term Credit
Party and without impairing or releasing any rights or obligations hereunder or
otherwise, amend, restate, supplement, modify, waive, substitute, renew,
refinance, or replace any or all of the ABL Documents; provided, however, that
without the consent of the Term Loan Agent (or, solely in the case of clauses
(7)(y) or (7)(z) below, the Required Lenders (as defined in the Term Loan
Agreement)), the ABL Credit Parties shall not amend, restate, supplement,
modify, waive, substitute, renew, refinance or replace any or all of the ABL
Documents or, solely in the case of clause (7) below, take or fail to take any
action pursuant to the ABL Documents or this Agreement, to:

(1) increase the rates of interest set forth in the definition of “Applicable
Margin” as defined in the ABL Credit Agreement by more than 2.00% per annum at
any level of the pricing grid applicable thereto (other than any increase
occurring because of fluctuations in underlying rate indices or the imposition
of the Default Rate (as defined in the ABL Credit Agreement) in accordance with
the terms of the ABL Credit Agreement), or increase the percentage set forth in
the definition of “Default Rate” set forth in the ABL Credit Agreement by more
than 2.00% per annum above the rate applicable thereto (other than any increase
occurring because of fluctuations in underlying rate indices) or increase the
percentage set forth in Section 2.09(a) (“Commitment Fee”) of the ABL Credit
Agreement by more than 0.75% per annum above the rate applicable thereto;

(2) shorten the scheduled maturity of the ABL Obligations;

 

31



--------------------------------------------------------------------------------

(3) require any mandatory prepayments or scheduled repayments of the ABL
Obligations except as provided in the ABL Documents as in effect on the date
hereof, require that any payment on the ABL Obligations be made earlier than the
date originally scheduled for such payment, or reduce, waive or eliminate any
mandatory prepayments or scheduled repayments of the ABL Obligations except as
provided in the ABL Documents as in effect on the date hereof;

(4) change any conditions, covenants, defaults or events of default thereunder
that expressly restricts any Loan Party from making payments of the Term
Obligations that would otherwise be permitted under the ABL Credit Agreement as
in effect on the date hereof (other than as expressly provided herein);

(5) increase the sum of the then outstanding aggregate principal amount of the
loans and outstanding Letters of Credit made, issued or incurred under the ABL
Credit Agreement and any DIP Financing in excess of the amount of the Maximum
ABL Facility Amount;

(6) change the definitions of “Accelerated Borrowing Base Delivery Event”,
“Availability”, “Borrowing Base”, “Excess Availability”, “Payment Conditions”,
or “Prepayment Event”, contained in the ABL Credit Agreement and any component
(or sub-component) definition thereof, or the definitions of “Cash Dominion
Event”, “Overadvance”, “Permitted Overadvance”, “Unintentional Overadvance” or
“Term Loan Reserve”, each as set forth in the ABL Credit Agreement, in a manner
which would effect an increase in the ABL Borrowing Base or any component
thereof;

(7) fail to establish and maintain (i) any Reserve in effect on the date hereof;
provided, that the amount of such Reserves may be adjusted based on changes in
the facts or circumstances that gave rise thereto (as long as the methodology
for the calculation thereof is not modified), and the foregoing shall not limit
the discretion of the ABL Agent to establish, eliminate and adjust the amount of
any other Reserves not in effect on the date hereof; provided further, that the
ABL Agent shall have the discretion to cause any Reserves (other than the Term
Loan Reserve) to be maintained as Availability Reserves, Inventory Reserves,
Realty Reserves, or Receivables Reserves as the ABL Agent determines, or
(ii) the Term Loan Reserve as and when required under Section 3.9 hereof;

(8) unless the Term Loan Agreement has been or is contemporaneously so amended,
amend any requirement set forth in Section 7.15 of the ABL Credit Agreement (or
any defined term used therein), or waive the Loan Parties’ non-compliance with
the requirements of such Section of the ABL Credit Agreement;

(9) extend the dates on which Borrowing Base Certificates are required to be
delivered by the Borrower, provided that the foregoing shall not limit the
discretion of the ABL Agent to require more frequent reporting; or

(10) amend the ABL Documents in any manner which would have the effect of
contravening the terms of this Agreement;

provided, however, the provisions of this Section 5.2(a) shall not limit,
restrict or impair the discretionary rights and ability of the ABL Agent to
(1) modify, reduce, increase or eliminate any and all other Reserves (as defined
in the ABL Credit Agreement) other than as provided in clause (7) above, or
(2) determine the eligibility of Collateral for inclusion in the calculation of
the Borrowing Base, in each case, as provided in the ABL Credit Agreement;
provided, that the ABL Agent agrees to impose a methodology no less restrictive
than that used as of the date hereof in determining eligibility.

 

32



--------------------------------------------------------------------------------

(b) The Term Agent and the Term Credit Parties may at any time and from time to
time and without consent of or notice to the ABL Credit Parties, without
incurring any liability to the ABL Credit Parties and without impairing or
releasing any rights or obligations hereunder or otherwise, amend, restate,
supplement, modify, waive, substitute, renew, refinance or replace any or all of
the Term Documents; provided, however, that without the consent of the ABL
Agent, the Term Agent and the Term Credit Parties shall not amend, restate,
supplement, modify, waive, substitute, renew, refinance or replace any or all of
the Term Documents to:

(1) increase the aggregate outstanding principal amount of the Term Obligations
to an amount in excess of the Maximum Term Loan Facility Amount;

(2) increase the rates of interest (including, without limitation, the
definition of “Applicable Margin”) set forth in the Term Loan Agreement by more
than 2.00% per annum (other than any increase occurring because of fluctuations
in underlying rate indices or the imposition of the Default Rate (as defined in
the Term Loan Agreement) in accordance with the terms of the Term Loan
Agreement), or increase the percentage set forth in the definition of “Default
Rate” set forth in the Term Loan Agreement by more than 2.00% per annum above
the rate applicable thereto (other than any increase occurring because of
fluctuations in underlying rate indices);

(3) increase the Prepayment Fee as set forth in Section 2.09(b) of the Term Loan
Agreement;

(4) shorten the scheduled maturity of the Term Obligations;

(5) require any mandatory prepayments or scheduled repayments of the Term
Obligations except as provided in the Term Documents as in effect on the date
hereof or require that any payment on the Term Obligations be made earlier than
the date originally scheduled for such payment or reduce, waive or eliminate any
mandatory prepayments or scheduled repayments of the Term Obligations except as
provided in the Term Documents as in effect on the date hereof;

(6) unless the ABL Credit Agreement has been or is contemporaneously so amended,
amend any requirement set forth in Sections 7.15(a) of the Term Loan Agreement
(or any defined term used therein), or waive the Loan Parties’ non-compliance
with the requirements of such Sections of the Term Loan Agreement;

(7) change the definition of “Borrowing Base” or “ABL Borrowing Base” contained
in the Term Loan Agreement, or any component definition thereof;

(8) change the definitions of “Accelerated Borrowing Base Delivery Event”, “Cash
Dominion Event”, “Payment Conditions”, “Prepayment Event”, “Term Loan Reserve”,
or any component definition thereof;

(9) change any conditions, covenants, defaults or events of default thereunder
that expressly restrict any Loan Party from making payments of the ABL
Obligations that would otherwise be permitted under the Term Documents as in
effect on the date hereof; or

(10) amend the Term Documents in any manner which would have the effect of
contravening the terms of this Agreement;

 

33



--------------------------------------------------------------------------------

provided, however, the provisions of this Section 5.2(b) shall not limit,
restrict or impair the discretionary rights and ability of the Term Agent to
(1) modify, reduce, increase or eliminate any and all other Reserves (as defined
in the Term Loan Agreement), or (2) determine the eligibility of Collateral for
inclusion in the calculation of the Term Borrowing Base, in each case, as
provided in the Term Loan Agreement. Further, nothing herein shall be deemed to
derogate from any rights the Term Agent may have under the Term Loan Agreement
to (i) determine whether any Intellectual Property (as defined in the Term Loan
Agreement) constitutes Eligible Intellectual Property (as defined in the Term
Loan Agreement), or (ii) establish and maintain, modify, reduce, increase or
eliminate any Intellectual Property Reserve.

(c) Subject to Sections 5.2(a) and (b) above, the ABL Obligations and the Term
Obligations may be refinanced, in whole or in part, in each case, without notice
to, or the consent (except to the extent a consent is required to permit the
refinancing transaction under any ABL Document or any Term Document) of the ABL
Agent, the ABL Credit Parties, the Term Agent or the Term Credit Parties, as the
case may be, all without affecting the Lien Priorities provided for herein or
the other provisions hereof, provided, however, that the holders of such
refinancing indebtedness (or an authorized agent or trustee on their behalf)
execute and deliver to the ABL Agent or the Term Agent, as the case may be, an
intercreditor agreement in form and substance reasonably acceptable to the ABL
Agent or the Term Agent, as the case may be, and any such refinancing
transaction shall be in accordance with any applicable provisions of both the
ABL Documents and the Term Documents (to the extent such documents survive the
refinancing).

Section 5.3. Reinstatement and Continuation of Agreement.

(a) If the ABL Agent or any ABL Credit Party is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of any Loan
Party or any other Person any payment made in satisfaction of all or any portion
of the ABL Obligations (an “ABL Recovery”), then the ABL Obligations shall be
reinstated to the extent of such ABL Recovery. If this Agreement shall have been
terminated prior to such ABL Recovery, this Agreement shall be reinstated in
full force and effect in the event of such ABL Recovery, and such prior
termination shall not diminish, release, discharge, impair, or otherwise affect
the obligations of the Parties from such date of reinstatement, but such
reinstatement shall not impose an obligation on the Term Agent or Term Credit
Parties to disgorge payments previously made, including from the Proceeds of ABL
Priority Collateral. All rights, interests, agreements, and obligations of the
ABL Agent, the Term Agent, the ABL Credit Parties, and the Term Credit Parties
under this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion,
or dismissal of, any Insolvency Proceeding by or against any Loan Party or any
other circumstance which otherwise might constitute a defense available to, or a
discharge of any Loan Party in respect of the ABL Obligations or the Term
Obligations. No priority or right of the ABL Agent or any ABL Credit Party shall
at any time be prejudiced or impaired in any way by any act or failure to act on
the part of any Loan Party or by the non-compliance by any Person with the
terms, provisions, or covenants of any of the ABL Documents, regardless of any
knowledge thereof which the ABL Agent or any ABL Credit Party may have.

(b) If the Term Agent or any Term Credit Party is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of any Loan
Party or any other Person any payment made in satisfaction of all or any portion
of the Term Obligations (a “Term Recovery”), then the Term Obligations shall be
reinstated to the extent of such Term Recovery. If this Agreement shall have
been terminated prior to such Term Recovery, this Agreement shall be reinstated
in full force

 

34



--------------------------------------------------------------------------------

and effect in the event of such Term Recovery, and such prior termination shall
not diminish, release, discharge, impair, or otherwise affect the obligations of
the Parties from such date of reinstatement, but such reinstatement shall not
impose an obligation on the ABL Agent or ABL Credit Parties to disgorge payments
previously made, including from Proceeds of Term Priority Collateral. All
rights, interests, agreements, and obligations of the ABL Agent, the Term Agent,
the ABL Credit Parties, and the Term Credit Parties under this Agreement shall
remain in full force and effect and shall continue irrespective of the
commencement of, or any discharge, confirmation, conversion, or dismissal of,
any Insolvency Proceeding by or against any Loan Party or any other circumstance
which otherwise might constitute a defense available to, or a discharge of any
Loan Party in respect of the ABL Obligations or the Term Obligations. No
priority or right of the Term Agent or any Term Credit Party shall at any time
be prejudiced or impaired in any way by any act or failure to act on the part of
any Loan Party or by the non-compliance by any Person with the terms,
provisions, or covenants of any of the Term Documents, regardless of any
knowledge thereof which the Term Agent or any Term Credit Party may have.

ARTICLE 6.

INSOLVENCY PROCEEDINGS

Section 6.1. Enforceability. This Agreement shall be applicable, as to
Collateral and the proceeds thereof in existence both before and after the
commencement of any Insolvency Proceeding and all converted or succeeding cases
in respect thereof. The relative rights of the Credit Parties in or to any
distributions from or in respect of any such Collateral or proceeds of such
Collateral, shall continue after the commencement of any Insolvency Proceeding.
Accordingly, the provisions of this Agreement are intended to be and shall be
enforceable as a subordination agreement within the meaning of Section 510 of
the Bankruptcy Code. All Liens granted to the ABL Agent or the Term Agent in any
Insolvency Proceeding, whether as adequate protection or otherwise, are intended
by the Parties to be and shall be deemed to be subject to the Lien Priority and
the other terms and conditions of this Agreement.

Section 6.2. DIP Financing.

(a) If any Loan Party shall be subject to any Insolvency Proceeding at any time
prior to the Discharge of ABL Obligations, and the ABL Agent or any of the ABL
Credit Parties shall seek to provide any Loan Party with, or consent to a third
party providing, any DIP Financing, with such DIP Financing to be secured by all
or any portion of the Collateral (including assets that, but for the application
of Section 552 of the Bankruptcy Code (or any similar provision of any foreign
Debtor Relief Laws) would be Collateral), then the Term Agent, on behalf of
itself and the Term Credit Parties, agrees that it will raise no objection and
will not support any objection to such DIP Financing or use of cash collateral
or to the Liens securing the same on the grounds of a failure to provide
“adequate protection” for the Liens of the Term Agent securing the Term
Obligations (and will not request any adequate protection solely as a result of
such DIP Financing or use of cash collateral that is ABL Priority Collateral
except as permitted by Section 6.4(c)) or on any other basis, so long as (i) the
Term Agent retains its Lien on the Collateral existing as of the date the
Insolvency Proceeding is commenced (and is granted a replacement lien on the
same type of Collateral that, but for the application of Section 552 of the
Bankruptcy Code (or any similar provision of any foreign Debtor Relief Laws)
would be the type of Collateral upon which Term Agent would have had a Lien) to
secure the Term Obligations (in each case, including Proceeds thereof arising
after the commencement of the case under any Debtor Relief Laws) and, as to the
Term Priority Collateral only, such Lien has the same priority as existed prior
to the commencement of the case under the subject Debtor Relief Laws and any
Lien on the Term Priority Collateral securing such DIP Financing is junior and
subordinate to the Lien of the Term Agent on the Term Priority Collateral,
(ii) all Liens on ABL Priority Collateral securing any such DIP Financing shall
be senior to, on a parity with, or junior to the Liens of the ABL Agent and the
ABL Secured Parties securing the ABL Obligations on ABL Priority Collateral,
(iii) the aggregate principal amount of loans

 

35



--------------------------------------------------------------------------------

and letter of credit accommodations outstanding under any such DIP Financing,
together with the aggregate outstanding principal amount of loans and
outstanding amount of letters of credit made, issued or incurred pursuant to the
ABL Documents, does not exceed the sum of (x) the Maximum ABL Facility Amount,
plus (y) any Carve Out allowed by the Bankruptcy Court in such Insolvency
Proceeding, and (iv) such DIP Financing shall not require the Loan Parties to
(A) seek confirmation of a specific plan of reorganization or arrangement for
which all or substantially all of the material terms are set forth in the
documentation evidencing such DIP Financing, or (B) liquidate or dispose of any
Term Loan Priority Collateral.

(b) The Term Agent and the Term Credit Parties hereby agree that they shall not
offer, and shall not permit any Affiliate of any of them to offer, to provide
any DIP Financing to the Loan Parties in any Insolvency Proceeding or endorse
the provision of any DIP Financing to the Loan Parties in any Insolvency
Proceeding pursuant to which Liens that are senior or pari passu in priority to
the Liens securing the ABL Obligations are granted on the ABL Priority
Collateral. The ABL Agent and the ABL Credit Parties hereby agree that they
shall not offer, and shall not permit any Affiliate of any of them to offer, to
provide any DIP Financing to the Loan Parties in any Insolvency Proceeding or
endorse the provision of any DIP Financing to the Loan Parties in any Insolvency
Proceeding pursuant to which Liens that are senior or pari passu in priority to
the Liens securing the Term Obligations are granted on the Term Priority
Collateral.

Section 6.3. Relief From Stay. Until the Discharge of ABL Obligations has
occurred, the Term Agent, on behalf of itself and the Term Credit Parties,
agrees not to seek relief from the automatic stay or any other stay in any
Insolvency Proceeding in respect of any portion of the ABL Priority Collateral
without the ABL Agent’s express written consent, unless the ABL Agent has been
granted such relief but then such relief granted to the Term Agent shall be
limited to allowing the Term Agent to apply proceeds received in accordance with
Section 4.1. Until the Discharge of Term Obligations has occurred, the ABL
Agent, on behalf of itself and the ABL Credit Parties, agrees not to seek relief
from the automatic stay or any other stay in any Insolvency Proceeding in
respect of any portion of the Term Priority Collateral without the Term Agent’s
express written consent unless the Term Agent has been granted such relief but
then such relief granted to the ABL Agent shall be limited to allowing the ABL
Agent to apply proceeds received in accordance with Section 4.1. In addition,
neither the Term Agent nor the ABL Agent shall seek any relief from the
automatic stay with respect to any Collateral without providing three (3) days’
prior written notice to the other, unless such period is agreed by both the ABL
Agent and the Term Agent to be modified or unless the ABL Agent or Term Agent,
as applicable, makes a good faith determination that either (A) the ABL Priority
Collateral or the Term Priority Collateral, as applicable, will decline speedily
in value or (B) the failure to take any action will have a reasonable likelihood
of endangering the ABL Agent’s or the Term Agent’s ability to realize upon its
Collateral.

Section 6.4. No Contest; Adequate Protection.

(a) The Term Agent, on behalf of itself and the Term Credit Parties, agrees
that, prior to the Discharge of ABL Obligations, none of them shall contest (or
support any other Person contesting) (i) any request by the ABL Agent or any ABL
Credit Party for adequate protection of its interest in the Collateral in
compliance with the terms of this Agreement, (ii) any proposed provision of DIP
Financing by the ABL Agent and some or all of the ABL Credit Parties consistent
with Section 6.2, including, adequate protection payments in the form of
interest at the contract rate and reasonable fees and expenses of the ABL Agent,
or (iii) any objection by the ABL Agent or any ABL Secured Party to any motion,
relief, action, or proceeding based on a claim by the ABL Agent or any ABL
Credit Party that its interests in the Collateral are not adequately protected
(or any other similar request under any law applicable to an Insolvency
Proceeding), so long as (x) any Liens granted to the ABL Agent as adequate
protection of its interests are subject to this Agreement and (y) any payments
with respect to such adequate protection are not made with the Proceeds of Term
Priority Collateral.

 

36



--------------------------------------------------------------------------------

(b) The ABL Agent, on behalf of itself and the ABL Credit Parties, agrees that,
prior to the Discharge of Term Obligations, none of them shall contest (or
support any other Person contesting) (i) any request by the Term Agent or any
Term Credit Party for adequate protection of its interest in the Collateral
(unless in contravention of Section 6.2(a) above), including, adequate
protection payments in the form of interest at the contract rate and reasonable
fees and expenses of the Term Agent, or (ii) any objection by the Term Agent or
any Term Credit Party to any motion, relief, action or proceeding based on a
claim by the Term Agent or any Term Credit Party that its interests in the
Collateral (unless in contravention of Section 6.2(a) above) are not adequately
protected (or any other similar request under any law applicable to an
Insolvency Proceeding), so long as (x) any Liens granted to the Term Agent as
adequate protection of its interests are subject to this Agreement and (y) any
payments with respect to such adequate protection are not made with the Proceeds
of ABL Priority Collateral (but for clarity, may be made with the proceeds of
any DIP Financing).

(c) Notwithstanding the foregoing provisions in this Section 6.4, in any
Insolvency Proceeding:

(i) in the event that the ABL Agent, on behalf of itself or any of the ABL
Credit Parties, is granted adequate protection with respect to the ABL Priority
Collateral in the form of additional collateral (even if such collateral is not
of a type which would otherwise have constituted ABL Priority Collateral), then
the ABL Agent, on behalf of itself and the ABL Credit Parties, agrees that the
Term Agent, on behalf of itself or any of the Term Credit Parties, may seek or
request (and the ABL Credit Parties will not oppose such request) adequate
protection with respect to its interests in such Collateral in the form of a
Lien on the same additional collateral, which Lien will be subordinated to the
Liens securing the ABL Obligations on the same basis as the other Liens of the
Term Agent on ABL Priority Collateral; and

(ii) in the event that the Term Agent, on behalf of itself or any of the Term
Credit Parties, is granted adequate protection in respect of Term Priority
Collateral in the form of additional collateral (even if such collateral is not
of a type which would otherwise have constituted Term Priority Collateral), then
the Term Agent, on behalf of itself and the Term Credit Parties, agrees that the
ABL Agent on behalf of itself or any of the ABL Credit Parties, may seek or
request (and the Term Credit Parties will not oppose such request) adequate
protection with respect to its interests in such Collateral in the form of a
Lien on the same additional collateral, which Lien will be subordinated to the
Liens securing the Term Obligations on the same basis as the other Liens of the
ABL Agent on Term Priority Collateral.

(iii) except as otherwise expressly set forth in Section 6.2 or in connection
with the exercise of remedies with respect to (A) the ABL Priority Collateral,
nothing herein shall limit the rights of the Term Agent or the Term Credit
Parties from seeking adequate protection with respect to their rights in the
Term Priority Collateral in any Insolvency Proceeding (including adequate
protection in the form of a cash payment, periodic cash payments or otherwise)
or (B) the Term Priority Collateral, nothing herein shall limit the rights of
the ABL Agent or the ABL Credit Parties from seeking adequate protection with
respect to their rights in the ABL Priority Collateral in any Insolvency
Proceeding (including adequate protection in the form of a cash payment,
periodic cash payments or otherwise).

 

37



--------------------------------------------------------------------------------

Section 6.5 Asset Sales. The Term Agent agrees, on behalf of itself and the Term
Secured Parties, that it will not oppose any sale consented to by the ABL Agent
of any ABL Priority Collateral pursuant to Section 363(f) of the Bankruptcy Code
(or any similar provision under the law applicable to any Insolvency Proceeding
or under a court order in respect of measures granted with similar effect under
any foreign Debtor Relief Laws) so long as the Proceeds of such sale are applied
in accordance with this Agreement. The ABL Agent agrees, on behalf of itself and
the ABL Secured Parties, that it will not oppose any sale consented to by the
Term Agent of any Term Priority Collateral pursuant to Section 363(f) of the
Bankruptcy Code (or any similar provision under the law applicable to any
Insolvency Proceeding or under a court order in respect of measures granted with
similar effect under any foreign Debtor Relief Laws) so long as the Proceeds of
such sale are applied in accordance with this Agreement. If such sale of
Collateral includes both ABL Priority Collateral and Term Priority Collateral
and the parties are unable after negotiating in good faith to agree on the
allocation of the purchase price between the ABL Priority Collateral and Term
Priority Collateral, either party may apply to the court in such Insolvency
Proceeding to make a determination of such allocation, and the court’s
determination shall be binding upon the parties.

Section 6.6 Allowance of Claims.

(a) Neither the Term Agent nor any Term Credit Party shall oppose or seek to
challenge any claim by the ABL Agent or any ABL Credit Party for allowance in
any Insolvency Proceeding of ABL Obligations consisting of post-petition
interest, fees or expenses to the extent of the value of the Lien securing any
ABL Credit Party’s claim, without regard to the existence of the Lien of the
Term Agent on behalf of the Term Credit Parties on the ABL Priority Collateral.

(b) Neither the ABL Agent nor any other ABL Credit Party shall oppose or seek to
challenge any claim by the Term Agent or any Term Credit Party for allowance in
any Insolvency Proceeding of Term Obligations consisting of post-petition
interest, fees or expenses to the extent of the value of the Lien securing any
Term Credit Party’s claim, without regard to the existence of the Lien of the
ABL Agent on behalf of the ABL Credit Parties on the Term Priority Collateral.

Section 6.7 Separate Grants of Security and Separate Classification. Each Term
Credit Party and each ABL Credit Party acknowledges and agrees that (i) the
grants of Liens pursuant to the ABL Collateral Documents and the Term Collateral
Documents constitute two separate and distinct grants of Liens and (ii) because
of, among other things, their differing rights in the Collateral, the Term
Obligations are fundamentally different from the ABL Obligations and must be
separately classified in any plan of reorganization (or other plan of similar
effect under any Debtor Relief Laws) proposed or adopted in an Insolvency
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of the ABL Credit
Parties and the Term Credit Parties in respect of the Collateral constitute only
one secured claim (rather than separate classes of senior and junior secured
claims), then the ABL Credit Parties and the Term Credit Parties hereby
acknowledge and agree that all distributions shall be made as if there were
separate classes of ABL Obligation claims and Term Obligation claims against the
Loan Parties, with the effect being that, to the extent that the aggregate value
of the ABL Priority Collateral or Term Priority Collateral is sufficient (for
this purpose ignoring all claims held by the other Credit Parties), the ABL
Credit Parties or the Term Credit Parties, respectively, shall be entitled to
receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
post-petition interest that is available from each pool of Priority Collateral
for each of the ABL Credit Parties and the Term Credit Parties, respectively,
before any distribution is made in respect of the claims held by the other
Credit Parties from such Priority Collateral, with such other Credit Parties
hereby acknowledging and agreeing to turn over to the ABL Credit Parties and the
Term Credit Parties, as the case may be, amounts otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the aggregate
recoveries.

 

38



--------------------------------------------------------------------------------

Section 6.8 ABL Obligations Unconditional. All rights of the ABL Agent
hereunder, and all agreements and obligations of the Term Agent and the Loan
Parties (to the extent applicable) hereunder, shall remain in full force and
effect irrespective of any change in the time, place or manner of payment of, or
in any other term of, all or any portion of the ABL Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any ABL
Document in accordance with the terms hereof.

Section 6.9 Term Obligations Unconditional. All rights of the Term Agent
hereunder, all agreements and obligations of the ABL Agent and the Loan Parties
(to the extent applicable) hereunder, shall remain in full force and effect
irrespective of any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the Term Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Term Document in
accordance with the terms hereof.

Section 6.10 Plan of Reorganization. Subject to the ability of the ABL Credit
Parties and the Term Credit Parties, as applicable, to support or oppose
confirmation or approval of any plan of reorganization as provided herein, if,
in any Insolvency Proceeding, debt obligations of the reorganized debtor secured
by Liens upon any property of the reorganized debtor are distributed pursuant to
a plan of reorganization, both on account of ABL Obligations and on account of
Term Obligations, then, to the extent the debt obligations distributed on
account of the ABL Obligations and on account of the Term Obligations are
secured by Liens upon the same property, the provisions of this Agreement will
survive the distribution of such debt obligations pursuant to such plan and will
apply with like effect to the debt obligations so distributed, to the Liens
securing such debt obligations and the distribution of Proceeds thereof. Each of
the ABL Agent (for itself and on behalf of the other ABL Credit Parties) and the
Term Agent (for itself and on behalf of the other Term Credit Parties) agrees
that none of the ABL Credit Parties or the Term Credit Parties shall propose or
support any plan of reorganization that is inconsistent with the priorities or
other provisions of this Agreement.

Section 6.11 Rights as Unsecured Creditors. Except to the extent inconsistent
with the terms of this Agreement, nothing contained herein shall affect the
rights or claims of any Agent or any Credit Party as an unsecured creditor in
any Insolvency Proceeding, and the Agents and the Credit Parties shall retain
all such rights and claims, provided, that in the event that any Agent becomes a
judgment Lien creditor in respect of Collateral as a result of its enforcement
of its rights as an unsecured creditor with respect to the ABL Obligations or
the Term Obligations (as applicable), such judgment Lien shall be subject to the
terms of this Agreement for all purposes as the other Liens securing such ABL
Obligations or the Term Obligations (as applicable).

ARTICLE 7.

PURCHASE OPTION

Section 7.1. Purchase Notice. If (i) prior to the commencement of an Insolvency
Proceeding, all of the ABL Obligations shall have been accelerated, (ii) prior
to the commencement of an Insolvency Proceeding, a Term Loan Event of Default
occurs under the Term Loan Agreement resulting from any failure by the Loan
Parties to make a payment of any Term Obligations when due, (iii) the ABL Agent
delivers a notice of its intent to Exercise of Any Secured Creditor Remedies
with respect to all or a material portion of the ABL Priority Collateral, or
(iv) an Insolvency Proceeding occurs with respect to any of the Loan Parties,
then, in any such case, any one or more of Term Credit Parties (acting in their
individual capacity or through one or more affiliates) shall have the right, but
not the obligation (each Term Credit Party having a ratable right to make the
purchase, with each Term Credit Party’s right to purchase being automatically
proportionately increased by the amount not purchased by another Term Credit
Party), upon three (3) Business Days’ advance written notice from such Term
Credit Party (a

 

39



--------------------------------------------------------------------------------

“Purchase Notice”) to the ABL Agent, for the benefit of the ABL Credit Parties,
to acquire from the ABL Credit Parties all (but not less than all) of the right,
title, and interest of the ABL Credit Parties in and to the ABL Obligations and
the ABL Documents. The Purchase Notice, if given, shall be irrevocable. Upon
receipt of such notice, the ABL Agent and the Term Agent shall not Exercise Any
Secured Creditor Remedies (or shall discontinue the exercise of such remedies),
shall not release its Liens on any Collateral, or consent to any Disposition (as
defined in the ABL Credit Agreement).

Section 7.2. Sale of ABL Obligations. On the date specified by the Term Agent in
the Purchase Notice (which shall not be more than five (5) Business Days after
the receipt by the ABL Agent of the Purchase Notice), the ABL Credit Parties
shall sell to the purchasing Term Credit Parties and the purchasing Term Credit
Parties shall purchase from the ABL Credit Parties, the ABL Obligations.

Section 7.3. Purchase Price. On the date of such purchase and sale, the
purchasing Term Credit Parties shall (i) pay to the ABL Agent, for the benefit
of ABL Credit Parties, as the purchase price therefor the full amount of all the
ABL Obligations (excluding any Excess ABL Obligations and excluding ABL
Obligations cash collateralized in accordance with clause (ii) below) then
outstanding and unpaid, (ii) furnish cash collateral to the ABL Agent in such
amounts as the ABL Agent determines is reasonably necessary to secure the ABL
Agent and the other ABL Credit Parties in connection with (A) any outstanding
L/C Obligations (as defined in the ABL Credit Agreement) (but not in any event
in an amount greater amount than the amount required under the ABL Credit
Agreement, (B) to the extent not terminated and paid in cash, Obligations with
respect to Bank Products (other than amounts in excess of the Bank Product Cap)
and Cash Management Services, and (C) any indemnity obligations for claims that
have been asserted at the time of purchase, and (iii) agree to reimburse the ABL
Agent and the other ABL Credit Parties for all expenses theretofore or
thereafter incurred by any of them and not included in the ABL Obligations at
the time of purchase, but only to the extent such would have been due and
payable in accordance with the ABL Documents (including, without limitation, the
reimbursement of reasonable legal expenses, commercial finance examination
expenses, and appraisal fees). Interest shall be calculated to but excluding the
Business Day on which such purchase and sale shall occur if the amounts so paid
by the purchasing Term Credit Parties to the bank account designated by the ABL
Agent are received in such bank account prior to 2:00 p.m., Boston time, and
interest shall be calculated to and including such Business Day if the amounts
so paid by purchasing Term Credit Parties to the bank account designated by the
ABL Agent are received in such bank account later than 2:00 p.m., Boston time.
Notwithstanding anything to the contrary, in the event that, within one (1) year
following the date of such purchase and sale, the ABL Obligations are refinanced
or the Aggregate Commitments (as defined in the ABL Credit Agreement) are
terminated or permanently reduced (or have been terminated or reduced at the
time of the purchase and sale), the purchasing Term Credit Parties shall remit
any payments in respect of any Excess ABL Obligations received by any of them to
the ABL Agent, for the benefit of the ABL Credit Parties, as additional
consideration for the purchase of the ABL Obligations described herein.

Section 7.4. Limitation on Representations and Warranties by ABL Credit Parties.
Such purchase shall be expressly made without representation or warranty of any
kind by the ABL Agent and the other ABL Credit Parties as to the ABL Obligations
so purchased or otherwise and without recourse to the ABL Agent or any other ABL
Credit Party, except that each ABL Credit Party shall represent and warrant:
(i) that the amount quoted by such ABL Credit Party as its portion of the
purchase price represents the amount shown as owing with respect to the claims
transferred as reflected on its books and records, (ii) it owns, or has the
right to transfer to the purchasing Term Credit Parties, the rights being
transferred, and (iii) such transfer will be free and clear of Liens.

Section 7.5. ABL Agent; L/C Issuers. In the event that any one or more of the
Term Credit Parties exercises and consummates the purchase option set forth in
this Article 7, (i) the ABL Agent and the L/C Issuers shall have the right, but
not the obligation, to immediately resign under the ABL Credit Agreement, and
(ii) the purchasing Term Credit Parties shall have the right, but not the
obligation, to require the ABL Agent and the L/C Issuers to immediately resign
under the ABL Credit Agreement.

 

40



--------------------------------------------------------------------------------

Section 7.6. Survival of ABL Obligations. Notwithstanding the foregoing purchase
of the ABL Obligations by the purchasing Term Credit Parties, the ABL Credit
Parties shall retain the right to indemnification from the Loan Parties under
Section 10.04 of the ABL Credit Agreement and other obligations of the Loan
Parties under the ABL Documents which by their express terms would survive any
repayment of the ABL Obligations.

ARTICLE 8.

MISCELLANEOUS

Section 8.1. Rights of Subrogation. The Term Agent, for and on behalf of itself
and the Term Credit Parties, agrees that no payment to the ABL Agent or any ABL
Credit Party pursuant to the provisions of this Agreement shall entitle the Term
Agent or any Term Credit Party to exercise any rights of subrogation in respect
thereof until the Discharge of ABL Obligations shall have occurred. Following
the Discharge of ABL Obligations, the ABL Agent agrees to execute such
documents, agreements, and instruments as the Term Agent or any Term Credit
Party may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the ABL Obligations resulting from payments to the ABL
Agent by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
ABL Agent are paid by such Person upon request for payment thereof. The ABL
Agent, for and on behalf of itself and the ABL Credit Parties, agrees that no
payment to the Term Agent or any Term Credit Party pursuant to the provisions of
this Agreement shall entitle the ABL Agent or any ABL Credit Party to exercise
any rights of subrogation in respect thereof until the Discharge of Term
Obligations shall have occurred. Following the Discharge of Term Obligations,
the Term Agent agrees to execute such documents, agreements, and instruments as
the ABL Agent or any ABL Credit Party may reasonably request to evidence the
transfer by subrogation to any such Person of an interest in the Term
Obligations resulting from payments to the Term Agent by such Person, so long as
all costs and expenses (including all reasonable legal fees and disbursements)
incurred in connection therewith by the Term Agent are paid by such Person upon
request for payment thereof.

Section 8.2. Further Assurances. The Parties will, at their own expense and at
any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that either Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable the ABL
Agent or the Term Agent to exercise and enforce its rights and remedies
hereunder; provided, however, that no Party shall be required to pay over any
payment or distribution, execute any instruments or documents, or take any other
action referred to in this Section 8.2, to the extent that such action would
contravene any law, order or other legal requirement or any of the terms or
provisions of this Agreement, and in the event of a controversy or dispute, such
Party may interplead any payment or distribution in any court of competent
jurisdiction, without further responsibility in respect of such payment or
distribution under this Section 8.2.

Section 8.3. Representations. The Term Agent represents and warrants to the ABL
Agent that it has the requisite power and authority under the Term Documents to
enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of itself and the Term Credit Parties and that this Agreement shall be
binding obligations of the Term Agent and the Term Credit Parties, enforceable
against the Term Agent and the Term Credit Parties in accordance with its terms.
The ABL Agent represents and warrants to the Term Agent that it has the
requisite power and authority under the ABL Documents to enter into, execute,
deliver, and carry out the terms of this Agreement on behalf of itself and the
ABL Credit Parties and that this Agreement shall be binding obligations of the
ABL Agent and the ABL Credit Parties, enforceable against the ABL Agent and the
ABL Credit Parties in accordance with its terms.

 

41



--------------------------------------------------------------------------------

Section 8.4. Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Party hereto shall be effective
unless it is in a written agreement executed by the Term Agent and the ABL Agent
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that this
Agreement may be amended from time to time, without the consent of either Agent,
to add additional Loan Parties, whereupon such Person will be bound by the terms
hereof to the same extent as if it had executed and delivered this Agreement as
of the date hereof.

Section 8.5. Addresses for Notices. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, telecopied, sent
electronically in pdf or similar format or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or
electronic transmission or five (5) days after deposit in the United States mail
(certified, with postage prepaid and properly addressed). For the purposes
hereof, the addresses of the parties hereto (until notice of a change thereof is
delivered as provided in this Section) shall be as set forth below or, as to
each party, at such other address as may be designated by such party in a
written notice to all of the other parties.

 

ABL Agent:        Wells Fargo Bank, National Association    One Boston Place,
18th Floor    Boston, Massachusetts 02108    Attention: Michele L. Riccobono   
E-Mail: Michele.L.Riccobono@wellsfargo.com

 

42



--------------------------------------------------------------------------------

Term Agent:    

  

Pathlight Capital LLC

  

18 Shipyard Drive, Suite 2C

  

Hingham, Massachusetts 02043

  

Attention: David C. Storer

  

Email: dstorer@pathlightcapital.com

  

With a copy to (which shall not constitute notice):

  

Riemer & Braunstein LLP

  

Times Square Tower

  

Seven Times Square, Suite 2506

  

New York, New York 10036

  

Attention: Steven E. Fox, Esq.

  

Email: sfox@riemerlaw.com

Section 8.6. No Waiver; Remedies. No failure on the part of any Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 8.7. Continuing Agreement, Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) remain in full force and
effect until the Discharge of ABL Obligations and the Discharge of Term
Obligations shall have occurred, (b) be binding upon the Parties and their
successors and assigns, and (c) inure to the benefit of and be enforceable by
the Parties and their respective successors, transferees and assigns. Nothing
herein is intended, or shall be construed to give, any other Person any right,
remedy or claim under, to or in respect of this Agreement or any Collateral. All
references to any Loan Party shall include any Loan Party as
debtor-in-possession and any receiver or trustee for such Loan Party in any
Insolvency Proceeding. Without limiting the generality of the foregoing clause
(c), the ABL Agent, any ABL Credit Party, the Term Agent, or any Term Credit
Party may assign or otherwise transfer all or any portion of the ABL Obligations
or the Term Obligations, as applicable, to any other Person (other than any Loan
Party or any Affiliate of any Loan Party and any Subsidiary of any Loan Party),
and such other Person shall thereupon become vested with all the rights and
obligations in respect thereof granted to the ABL Agent, the Term Agent, any ABL
Credit Party, or any Term Credit Party, as the case may be, herein or otherwise.
The ABL Credit Parties and the Term Credit Parties may continue, at any time and
without notice to the other parties hereto, to extend credit and other financial
accommodations, lend monies and provide indebtedness to, or for the benefit of,
any Loan Party on the faith hereof.

Section 8.8. Governing Law; Entire Agreement. THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. This
Agreement constitutes the entire understanding among the Parties relating to the
subject matter hereof and supersedes any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

Section 8.9. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, pdf or other electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.

 

43



--------------------------------------------------------------------------------

Section 8.10. No Third Party Beneficiaries. This Agreement is solely for the
benefit of the ABL Agent, the ABL Credit Parties, the Term Agent and the Term
Credit Parties. No other Person (including any Loan Party or any Affiliate of
any Loan Party, or any Subsidiary of any Loan Party) shall be deemed to be a
third party beneficiary of this Agreement.

Section 8.11. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Agreement.

Section 8.12. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the Lien Priorities of application of Proceeds and other
priorities set forth in this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

Section 8.13. VENUE; JURY TRIAL WAIVER.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY ABL CREDIT PARTY OR ANY TERM CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT, ANY TERM DOCUMENTS, OR ANY ABL DOCUMENTS AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

44



--------------------------------------------------------------------------------

(c) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 8.5. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.

Section 8.14. Intercreditor Agreement. This Agreement is the Intercreditor
Agreement referred to in the ABL Credit Agreement and the Term Loan Agreement.
Nothing in this Agreement shall be deemed to subordinate the obligations due to
(i) any ABL Credit Party to the obligations due to any Term Credit Party or
(ii) any Term Credit Party to the obligations due to any ABL Credit Party (in
each case, whether before or after the occurrence of an Insolvency Proceeding),
it being the intent of the Parties that this Agreement shall effectuate a
subordination of Liens but not a subordination of the payment of the ABL
Obligations or the Term Obligations.

Section 8.15. No Warranties or Liability. The Term Agent and the ABL Agent
acknowledge and agree that neither has made any representation or warranty with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any other ABL Document or any Term Document. Except as
otherwise provided in this Agreement, the Term Agent and the ABL Agent will be
entitled to manage and supervise their respective extensions of credit to any
Loan Party in accordance with law and their usual practices, modified from time
to time as they deem appropriate.

Section 8.16. Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any ABL Document or any Term Document, the
provisions of this Agreement shall govern.

Section 8.17. Information Concerning Financial Condition of the Loan Parties.

(a) Each of the Term Agent and the ABL Agent hereby assumes responsibility for
keeping itself informed of the financial condition of the Loan Parties and all
other circumstances bearing upon the risk of nonpayment of the ABL Obligations
or the Term Obligations. The Term Agent and the ABL Agent hereby agree that no
party shall have any duty to advise any other party of information known to it
regarding such condition or any such circumstances. In the event the Term Agent
or the ABL Agent, in its sole discretion, undertakes at any time or from time to
time to provide any information to any other party to this Agreement, (a) it
shall be under no obligation (i) to provide any such information to such other
party or any other party on any subsequent occasion except as required pursuant
to Section 3.3, (ii) to undertake any investigation not a part of its regular
business routine, or (iii) to disclose any other information, or (b) it makes no
representation as to the accuracy or completeness of any such information and
shall not be liable for any information contained therein, and (c) the Party
receiving such information hereby to hold the other Party harmless from any
action the receiving Party may take or conclusion the receiving Party may reach
or draw from any such information, as well as from and against any and all
losses, claims, damages, liabilities, and expenses to which such receiving Party
may become subject arising out of or in connection with the use of such
information.

(b) The Loan Parties agree that any information provided to the ABL Agent, the
Term Agent, any ABL Credit Party or any Term Credit Party may be shared by such
Person with any ABL Credit Party, any Term Credit Party, the ABL Agent or the
Term Agent notwithstanding a request or demand by such Loan Party that such
information be kept confidential; provided that such information shall otherwise
be subject to the respective confidentiality provisions in the ABL Credit
Agreement and the Term Loan Agreement, as applicable.

[Remainder of page intentionally left blank.]

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the ABL Agent, for and on behalf of itself and the ABL
Credit Parties, and the Term Agent, for and on behalf of itself and the Term
Credit Parties, have caused this Agreement to be duly executed and delivered as
of the date first above written.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as the ABL Agent By:  

/s/ Michele L. Riccobono

Name:   Michele L. Riccobono Its Authorized Signatory

Signature Page to Intercreditor Agreement



--------------------------------------------------------------------------------

PATHLIGHT CAPITAL LLC,

in its capacity as the Term Agent

By:  

/s/ Katie Hendricks

Name:   Katie Hendricks Its:   Director

Signature Page to Intercreditor Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Each Loan Party hereby acknowledges that it has received a copy of this
Agreement and consents thereto, agrees to recognize all rights granted thereby
to the ABL Agent, the ABL Credit Parties, the Term Agent, and the Term Credit
Parties and will not do any act or perform any obligation which is not in
accordance with the agreements set forth in this Agreement. Each Loan Party
further acknowledges and agrees that it is not an intended beneficiary or third
party beneficiary under this Agreement and (i) as between the ABL Credit
Parties, the Loan Parties, the ABL Documents remain in full force and effect as
written and are in no way modified hereby, and (ii) as between the Term Credit
Parties, the Loan Parties, the Term Documents remain in full force and effect as
written and are in no way modified hereby.

 

DESTINATION MATERNITY CORPORATION By:  

/s/ David Stern

Name:   David Stern Title:   Executive Vice President and Chief Financial  
Officer CAVE SPRINGS, INC. By:  

/s/ Ronald J. Masciantonio

Name:   Ronald J. Masciantonio Title:   Assistant Secretary MOTHERS WORK CANADA,
INC. By:  

/s/ Ronald J. Masciantonio

Name:   Ronald J. Masciantonio Title:   Chief Executive Officer, Executive Vice
President & Chief Administrative Officer DM URBAN RENEWAL, LLC By:  

/s/ Ronald J. Masciantonio

Name:   Ronald J. Masciantonio Title:   Executive Vice President & Chief
Administrative Officer

Acknowledgment Page to Intercreditor Agreement